Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 1 of 66 PageID #: 1722




                               EXHIBIT B
Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 2 of 66 PageID #: 1723



                                                                                                          WWW.RIVKINRADLER.COM

                                                                                                          926 RXR Plaza
                                                                                                          Uniondale, NY 11556‐0926
                                                                                                          T 516.357.3000 F 516.357.3333


 JENNIFER ABREU
 (516) 357-3218
 jennifer.abreu@rivkin.com


                                                                April 15, 2020


 VIA ELECTRONIC AND REGULAR MAIL
 Nicholas Bowers, Esq.
 Gary Tsirelman, P.C.
 129 Livingston Street
 Brooklyn, NY 11201
 nbowers@gtmdjd.com

 Re:             Government Employees Insurance Company, et al. v. Wellmart Rx Inc., et al.
                 Docket No. 1:19-cv-04414 (KAM)(RLM)
                 RR File No.: 005100-02794


 Counselor:

 We represent Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO
 General Insurance Company, and GEICO Casualty Company (together “GEICO”) in the above-referenced
 matter. We are in receipt of the Interrogatory Responses and the Document Responses that you served on
 behalf of your client, Viviane Etienne, M.D. (“Dr. Etienne”), in response to GEICO’s First Set of
 Interrogatories and First Requests for Production of Documents (the “Discovery Demands”). As discussed
 below, numerous Interrogatory and Document Responses are deficient. This letter shall constitute GEICO’s
 effort to “meet and confer” in good faith over these discovery disputes prior to seeking court intervention.

 Please respond promptly so we can avoid unnecessary motion practice.

                                                         Production of Documents

 Initially, GEICO notes that Dr. Etienne’s interrogatory responses have yet to be verified. However, in an
 effort to move the discovery process along and to resolve as many discovery disputes as possible, GEICO
 will address the unverified interrogatory responses herein. Please provide verified responses immediately.

 GEICO also notes that Defendant has agreed to produce certain documents, albeit limited in scope, in
 response to various discovery demands made by GEICO. However, to-date, no documents have been
 provided. Furthermore, Defendant’s General Responses and Objections state that Defendant will not
 produce any documents, information or objects until a confidentiality agreement has been reached by all
 parties. Please be advised that on December 23, 2019, Chief Magistrate Judge Roanne L. Mann approved

 66 South Pearl Street, 11th Floor   25 Main Street                       477 Madison Avenue                    2649 South Road
 Albany, NY 12207‐1533               Court Plaza North, Suite 501         New York, NY 10022‐5843               Poughkeepsie, NY 12601‐6843
 T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601‐7082            T 212.455.9555 F 212.687.9044         T 845.473.8100 F 845.473.8777
                                     T 201.287.2460 F 201.489.0495
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 3 of 66 PageID #: 1724


RIVKIN RADLER LLP

  April 15, 2020
  Page 2


  and so-ordered the Confidentiality Order executed by all parties. See Docket No. 67. Accordingly, please
  advise as to when the outstanding documents referenced in Defendant’s responses will be produced.

  Additionally, throughout its discovery responses, Dr. Etienne repeatedly states that responsive documents
  are not in its “possession, custody or control”, or that it will produce documents responsive to GEICO’s
  Discovery Demands which are in its “possession, custody or control.” Courts have held that under Federal
  Rule of Civil Procedure 34, a responding party’s duty to disclose documents in its “possession, custody, or
  control” goes beyond items that are in the direct possession of the responding party, and includes any items
  that the responding party has the right or ability to obtain from the person with whom possession lies. See,
  New Falls Corp. v. Soni, 2018 U.S. Dist. LEXIS 111953 (E.D.N.Y. 2018).

  Therefore, we expect that Dr. Etienne will make a good faith effort to be forthcoming in responding to
  GEICO’s discovery demands and comply with her duty to preserve and collect responsive materials beyond
  those that are within in her direct possession.

                                   Deficiencies in Dr. Etienne’s Responses

  Interrogatory No. 1:

  GEICO sought information regarding “how [Dr. Etienne] first became aware of each Pharmacy Defendant
  and the reason(s) why [she] began utilizing the Pharmacy Defendants to dispense any of the Compounded
  Pain Creams and/or other Pharmaceuticals.”

  Dr. Etienne responded that she became aware of the Pharmacy Defendants while providing treatment on
  behalf of Paramount Medical Services, P.C. Further, Dr. Etienne stated that she only wrote the
  prescriptions and the office staff would send them to the pharmacy requested by the patient.

  This response is incomplete. While Dr. Etienne stated when she became aware of the Pharmacy
  Defendants, she failed to describe how she became aware of the Pharmacy Defendants. Further, please
  supplement Dr. Etienne’s response to include the names of the office staff at Paramount Medical Services,
  P.C. who was responsible for sending prescriptions to pharmacies and the clinic locations at which
  Paramount Medical Services, P.C. operated. Moreover, describe how Dr. Etienne became aware of Simon
  Davydov (“Davydov”) and Ruslan Nektalov a/k/a Russ Nekta (“Nektalov”).

  Interrogatory No. 3:

  GEICO sought information regarding “every person associated with [Dr. Etienne] and/or [Dr. Etienne’s]
  medical practice(s) that communicated with the Pharmacy Defendants.”

  Dr. Etienne objected to this demand on the grounds that it violates Federal Rule of Civil Procedure 26.
  Specifically, Dr. Etienne alleges that the request seeks documents and information that is not relevant or
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 4 of 66 PageID #: 1725


RIVKIN RADLER LLP

  April 15, 2020
  Page 3


  proportional to the needs of the instant matter. Despite these objections, Dr. Etienne responded that she
  was “not certain which of [her] co-workers actually communicated with the Pharmacy Defendants.”

  Dr. Etienne’s objections are without merit. This request is proper under Federal Rule of Civil Procedure 26
  in that it is both relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s request is
  precisely tailored to lead to discoverable evidence which is material and relevant to the claims set forth in
  GEICO’s Complaint. Specifically, GEICO alleges that the Prescribing Defendants, including Dr. Etienne
  routinely prescribe or purport to prescribe a multitude of medically unnecessary “pain relieving”
  prescriptions drug products, including topical compounded pain creams, topical pain gels, lotions and
  ointments and topical pain patches, as well as other medications (the “Fraudulent Pharmaceuticals”)
  dispensed to individuals involved in automobile accidents and eligible for insurance by GEICO (the
  “Insureds”), in exchange for financial kickbacks and other incentives from the Pharmacy Defendants,
  without regard to genuine patient care. Therefore, the information sought is plainly relevant and
  proportional to the needs of the instant matter.

  Dr. Etienne’s response is incomplete and contradicts her response to Interrogatory No. 1 to which she
  responded that the office staff at the clinic from where Paramount Medical Services, P.C. communicates
  with the Pharmacy Defendants. Please supplement Dr. Etienne’s response and identify Dr. Etienne the
  office staff associated with Paramount Medical Services, P.C. who communicated with the Pharmacy
  Defendants.

  Interrogatory No. 8:

  GEICO requested that Dr. Etienne “[i]dentify and describe how prescriptions issued by [her] were
  transmitted to the Pharmacy Defendants, including but not limited to the names of the personnel who
  assisted [her] in that regard.”

  Dr. Etienne responded that “handwritten prescriptions” were given to the office staff where she worked.
  Further, Dr. Etienne responded that she does not know how the handwritten prescriptions were sent to any
  pharmacy.

  This response is incomplete. Please supplement Dr. Etienne’s response to include the following:

        the names of the office staff which Dr. Etienne states she gave “handwritten prescriptions” to and
         the medical professional corporation(s) and location(s) for which each worked for; and

        how Dr. Etienne transmitted pre-printed and/or electronic prescriptions to the Pharmacy
         Defendants, including the names of the personnel who assisted her in that regard.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 5 of 66 PageID #: 1726


RIVKIN RADLER LLP

  April 15, 2020
  Page 4


  Interrogatory No. 9:

  GEICO requested that Dr. Etienne identify “each person that has access to [her] prescription pads/forms
  and Letter of Medical Necessity.”

  Dr. Etienne objected on the grounds that the demand was “overbroad and [sought] irrelevant information.
  Despite these objections, Dr. Etienne responded that she is the only person who has access to her
  prescriptions pads. Dr. Etienne further responded that “other workers at the office have access to blank
  prescription forms and letters of medical necessity.”

  Dr. Etienne’s objections are without merit. GEICO’s requests are not overbroad and are precisely tailored
  to lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s
  complaint. GEICO’s Complaint alleges that the Defendants prescribed the Fraudulent Pharmaceuticals
  pursuant to fraudulent protocols designed to exploit the patients for financial gain, without regard for
  genuine patient care. Therefore, the information sought is plainly relevant and proportional to the needs of
  the instant matter. Moreover, this response is incomplete. Please supplement Dr. Etienne’s response to
  include the following:

        clarify whether “workers at the office” have access to blank prescription forms and prescription
         pads;

        the names of the “workers at the office” that have access to blank prescription forms/pads and
         letters of medical necessity”;

        identify the professional corporations and locations where “the workers at the office” were
         employed; and

        the name of the person(s) who provide and/or maintain the blank prescription forms and letters of
         medical necessity.

  Interrogatory No. 10:

  GEICO requested that Dr. Etienne “[i]dentify each person that has authority to assist [her] with issuing
  and/or transmitting electronic prescriptions on [her] behalf.

  Dr. Etienne objected on the grounds that the demand is “overbroad and seeks irrelevant information.”
  Despite these objections, Dr. Etienne responded that the “office staff” had the authority to assist her in
  issuing and/or transmitting electronic prescriptions on her behalf but she does not recall any of their
  names.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 6 of 66 PageID #: 1727


RIVKIN RADLER LLP

  April 15, 2020
  Page 5


  Dr. Etienne’s objections are without merit. GEICO’s requests are not overbroad and are precisely tailored
  to lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s
  complaint. GEICO’s Complaint alleges that the Defendants prescribed the Fraudulent Pharmaceuticals
  pursuant to fraudulent protocols designed to exploit the patients for financial gain, without regard for
  genuine patient care. Therefore, the information sought is plainly relevant and proportional to the needs of
  the instant matter. Moreover, this response is incomplete. Please supplement Dr. Etienne’s response and
  identify the professional corporations and clinic locations at which the “office staff” worked.

  Interrogatory Nos. 15 and 16:

  GEICO requested that Dr. Etienne “[i]dentify all proprietorships, professional services corporations,
  partnerships, professional limited liability companies, professional limited liability partnerships, and any
  other healthcare entity, provider or business that [she has] owned, in whole or in part.” GEICO further
  requested that for each entity or provider identified, Dr. Etienne state whether she prescribed any
  compounded pain products to patients treating with each entity and identify the formulations of such
  products and the pharmacy that compounded and dispensed them.”

  Dr. Etienne objected to these demands on the grounds that the requests are overbroad and they see
  information “about formulations of compound pain creams not at issue in this case or that were never
  provided to Plaintiffs’ insureds.”

  Dr. Etienne’s objections are without merit. GEICO’s requests are not overbroad and are precisely tailored
  to lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s
  complaint. Specifically, GEICO alleges that the Defendants participate in illegal, collusive relationships in
  which the Pharmacy Defendants solicit and receive illegal prescriptions from the Prescribing Defendants in
  exchange for unlawful kickbacks and other financial incentives. Moreover, GEICO further alleges that
  Wellmart Rx engages in illegal bulk compounding by specializing in producing and dispensing large
  quantities of the topical compounded pain creams in set formulations (the “Fraudulent Compounded Pain
  Creams”), which are not approved by the United States Food and Drug Administration (“FDA”), without
  tailoring the medications to individual needs of any individual patient, and without complying with state
  and federal licensing requirements designed to ensure the quality, safety and effectiveness of mass
  produced drug products. Therefore, information regarding Dr. Etienne’s prescription practices with respect
  other healthcare entities she has owned in whole or in part is is plainly relevant and proportional to the
  needs of the instant matter.

  Interrogatory No. 19 and Document Request Nos. 16-18:

  GEICO requested that Dr. Etienne:
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 7 of 66 PageID #: 1728


RIVKIN RADLER LLP

  April 15, 2020
  Page 6


        “[i]dentify all bank accounts (with account numbers) into which or from which all deposits,
         transfers, or distributions concerning [Dr. Etienne’s] income and expenses have been made.

  GEICO also requested that Dr. Etienne produce the following:

        “[a]ll K-1s, W-2s, and 1099s issued to or by [her] concerning Preferred Medical, P.C., Paramount
         Services, P.C., or any other healthcare professional corporation that treats insureds to whom [she]
         prescribed Pharmaceuticals”;

        “[a]ll Federal, New York State, and New York City income tax returns prepared or filed by [Dr.
         Etienne], including all attachments and schedules, during the time that [Dr. Etienne was] associated
         with Preferred Medical, P.C., Paramount Medical Services, P.C., or any other healthcare
         professional corporation that treats insureds to whom [Dr. Etienne has] prescribed Pharmaceutical”;
         and

        “[a]ll bank records for any account (including checking, savings, and money market) held or
         maintained by [Dr. Etienne] during the time that [Dr. Etienne was] associated with Preferred
         Medical, P.C., Paramount Medical Services, P.C., or any other healthcare professional corporation
         that treats insureds to whom [Dr. Etienne has] prescribed Pharmaceuticals. This request should be
         deemed to include all statements, cancelled checks, check registers, signature cards, and bank
         resolutions”.

  Dr. Etienne objected to these demands on the grounds that they violate Federal Rule of Civil Procedure 26.
  Specifically, Dr. Etienne alleges that the requests are not relevant or proportional to the instant action
  because they seek documents and information pertaining to Dr. Etienne’s financial records that are not at
  issue in this matter.

  Dr. Etienne’s objections are without merit. Specifically, GEICO alleges that the Defendants engaged in
  illegal, collusive arrangements in which the Prescribing Defendants routinely prescribed or purported to
  prescribe the Fraudulent Pharmaceuticals, including Compounded Pain Creams in exchange for financial
  kickbacks and incentives from the Pharmacy Defendants, without regard to genuine patient care. Therefore,
  the documents and information sought is plainly relevant and proportional to the needs of the instant
  matter.

  Furthermore, the financial records, such as those requested in the above documents requests, are
  discoverable to the extent that they will assist Plaintiffs in demonstrating that the Defendants’ fraudulent
  scheme, and therefore, their financial gain, was dependent on those to whom they paid kickbacks.
  “Evidence of a defendant’s motive for participation in a fraudulent scheme is discoverable” and financial
  documents such as those sought in the instant matter “are discoverable to establish that motive.” State Farm
  Mut. Auto. Ins. Co. v. Fayda, 14-CV-9792 (WHP)(JCF), 2015 U.S. Dist. Lexis 162164 (S.D.N.Y. 2015);
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 8 of 66 PageID #: 1729


RIVKIN RADLER LLP

  April 15, 2020
  Page 7


  citing, State Farm. Mut. Auto Ins. Co. v. CPT Medical Services, P.C., 375 F. Supp. 2d 141, 155-56
  (E.D.N.Y. 2000) (financial records “may be relevant to establishing that defendants profited from their
  willingness” to order medically-unnecessary tests).

  Interrogatory No. 21:

  GEICO requested that Dr. Etienne:

        “[i]dentify all instances in which [she] gave testimony (including but not limited to testimony given
         in connection with litigation, arbitrations, or examinations under oath) in connection with
         professional healthcare goods or services rendered by You or on behalf of any professional entity”.

  Dr. Etienne objected to this request as “overbroad” and further argues that it seeks information that “is
  not limited to testimony involving the prescription of compounded medication to Plaintiffs’ insureds.”

  Dr. Etienne’s objections are without merit. GEICO’s request are not overbroad and are precisely tailored to
  lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  GEICO claims that the Defendants perpetuated and engaged in a scheme to defraud GEICO out of millions
  of dollars in No-Fault Benefits by submitting, or causing to be submitted, thousands of fraudulent claims
  seeking payment for a multitude of Fraudulent Pharmaceuticals dispensed to Insureds. Specifically, GEICO
  further alleges that the Defendants participate in illegal, collusive relationships in which the Pharmacy
  Defendants solicit and receive illegal prescriptions from the Prescribing Defendants in exchange for
  unlawful kickbacks and other financial incentives. Therefore, testimony regarding Dr. Etienne’s provision
  of healthcare goods and services is plainly relevant and proportional to the needs of the instant matter and
  directly related to the provision and billing of such healthcare services.

  Interrogatory No. 22 and Document Request No. 38:

  GEICO requested that Dr. Etienne:

        “[i]dentify all computer software, practice management systems and/or prescription-related systems
         that [Dr. Etienne has] used in connection with [her] professional entities and practices, whether such
         systems were owned by [Dr. Etienne] or not”; and

  GEICO requested that Dr. Etienne produce:

        “[d]ocuments sufficient to identify all computer software, practice management systems,
         prescription-related software/systems that [Dr. Etienne has] used in the course of Preferred Medical,
         P.C. and Paramount Medical Services, P.C.’s respective businesses, whether owned by [Dr.
         Etienne] or not”.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 9 of 66 PageID #: 1730


RIVKIN RADLER LLP

  April 15, 2020
  Page 8



  Dr. Etienne objected to these demands on the grounds that these demands are overbroad and/or not
  proportional to the needs of the instant matter.

  Dr. Etienne’s objections are without merit. GEICO’s request are not overbroad and are precisely tailored to
  lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  The documents and information sought is plainly relevant and proportional to the needs of the instant
  matter and directly related to the rendering of healthcare services.

  Interrogatory No. 23:

  GEICO requested that Dr. Etienne “[i]dentify all telephone numbers, fax numbers, and email addresses that
  [she has] used in connection with [her] professional entities and practices”.

  Dr. Etienne objected to these demands on the grounds that these demands are overbroad and/or not
  proportional to the needs of the instant matter.

  Dr. Etienne’s objections are without merit. GEICO’s request are not overbroad and are precisely tailored to
  lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  Specifically, GEICO further alleges that the Defendants participate in illegal, collusive relationships in
  which the Pharmacy Defendants solicit and receive illegal prescriptions from the Prescribing Defendants in
  exchange for unlawful kickbacks and other financial incentives. Therefore, the information sought is
  plainly relevant and proportional to the needs of the instant matter.

  Document Request Nos. 1, 2, 4-5, 20:

  GEICO requested Dr. Etienne produce the following:

         “[a]ll prescriptions [Dr. Etienne] signed, authorized and/or issued concerning any Pharmaceutical,
          including Compounded Pain Creams”;

         [f]or each prescription that [Dr. Etienne] signed, authorized, and/or issued, documents reflecting
          that the prescription for the Pharmaceutical was sent to or filled by the Pharmacy”;

         “[a]ll Prescription Stamps/Labels, Prescription Forms and accompanying documents that the
          Pharmacy provided to [Dr. Etienne]”;

         “[a]ll documents, communications, agreement or correspondence concerning the use of Prescription
          Stamps/Labels and Prescription Forms to prescribe Pharmaceuticals, including the Compounded
          Pain Creams”;
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 10 of 66 PageID #: 1731


RIVKIN RADLER LLP

  April 15, 2020
  Page 9



        “[a]ll communications between [Dr. Etienne] and Preferred Medical, P.C., Paramount Medical
         Services, or any other healthcare professional corporation that treats insureds to whom [Dr. Etienne
         has] prescribed Pharmaceuticals”.

  Dr. Etienne objected to these demands on the grounds that they violate Federal Rule of Civil Procedure 26.
  Specifically, Dr. Etienne alleges that the requests are not relevant or proportional to the instant action
  because they seek documents and information related to patients that are not insured by GEICO and/or
  medications that are not subject to Plaintiffs’ complaint. Dr. Etienne further responded that no responsive
  documents exist in Dr. Etienne’s possession, custody, or control.

  Dr. Etienne’s objections are without merit. These requests are proper under Federal Rule of Civil Procedure
  26 in that they are both relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s
  requests are precisely tailored to lead to discoverable evidence which is material and relevant to the claims
  set forth in GEICO’s complaint. Specifically, GEICO claims that the Defendants perpetuated and engaged
  in a scheme to defraud GEICO out of millions of dollars in No-Fault Benefits by submitting, or causing to
  be submitted, thousands of fraudulent claims seeking payment for the Fraudulent Pharmaceuticals
  dispensed to Insureds. GEICO’s Complaint further alleges that the Defendants perpetuate and conceal this
  fraudulent scheme by causing the Pharmacy Defendants to enter into illegal, collusive agreements with
  various prescribing healthcare providers, including the Prescribing Defendants who – without regard to
  genuine patient care – generate boilerplate, formulaic, illusory and/or medically unnecessary prescriptions
  for the Fraudulent Pharmaceuticals often using labels, rubber stamps or preprinted template prescription
  forms generated and supplied to them by the Pharmacy Defendants in violation of law. Moreover, GEICO
  alleges that the Pharmacy Defendants provide the prescribing physicians, including the Prescribing
  Defendants, with prescription forms, stamps and labels so as to make it as convenient as possible for the
  prescribing physicians to authorize as many prescriptions as possible for the Fraudulent Pharmaceuticals,
  including the Compounded Pain Creams. Therefore, the documents and information sought is plainly
  relevant and proportional to the needs of the instant matter.

  Dr. Etienne has a duty to preserve and collect responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these demand do not exist, have never existed, or whether they exist but are no longer in the direct
  possession, control or custody of Dr. Etienne.

  Document Request Nos. 3, 6, 8, 25 & 33:

  GEICO requested that Dr. Etienne produce the following:
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 11 of 66 PageID #: 1732


RIVKIN RADLER LLP

  April 15, 2020
  Page 10


        “[f]or each prescription for a Pharmaceutical, including Compounded Pain Creams, [Dr. Etienne]
         signed, authorized, and/or issued, all communications with the applicable patient or the patient’s
         representative”;

        “[a]ll communications, correspondence or documents concerning the creation of the formulations of
         any of the Compounded Pain Creams filled or dispensed by the Pharmacy”;

        “[a]ll documents concerning communications between [Dr. Etienne] and any person concerning the
         Pharmacy Defendants”;

        “[a]ll communications between [Dr. Etienne] and the Pharmacy Defendants”; and

        “[a]ll documents demonstrating that the Compounded Pain Cream Prescribed by [Dr. Etienne], and
         filled or dispensed by the Pharmacy, were medically necessary, including, but not limited to, letters
         of medical necessity and any research performed to support the same”.

  Dr. Etienne objected to these demands on the ground that it violates Federal Rule of Civil Procedure 26.
  Specifically, Dr. Etienne alleges that the requests are not relevant or proportional to the instant action
  because they seek documents, information and/or communications related to patients that are not insured
  by GEICO and medications that are not subject to Plaintiffs’ complaint. Dr. Etienne further responded that
  despite these objections, it will produce patient files, which are the only documents responsive to these
  demands that exist in Defendant’s possession, custody, or control.”

  Dr. Etienne’s objections are without merit. These requests are proper under Federal Rule of Civil Procedure
  26 in that they are relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s requests
  are precisely tailored to lead to discoverable evidence which is material and relevant to the claims set forth
  in GEICO’s Complaint. Specifically, GEICO claims that the Defendants perpetuated and engaged in a
  scheme to defraud GEICO out of millions of dollars in No-Fault Benefits by submitting, or causing to be
  submitted, thousands of fraudulent claims seeking payment for a multitude of Fraudulent Pharmaceuticals
  dispensed to the Insureds in order to exploit the Insureds for financial gain. GEICO also alleges that the
  Prescribing Defendants routinely prescribe or purport to prescribe the Fraudulent Pharmaceuticals in
  exchange for financial kickbacks and incentives from the Pharmacy Defendants, without regard to genuine
  patient care. Moreover, GEICO alleges that Wellmart Rx engages in fraudulent, illegal pharmaceutical
  compounding activities and specializes in producing and dispensing Compounded Pain Creams that are not
  specifically tailored to the unique needs of individual patients by the prescribing physicians, including the
  Prescribing Defendants. As alleged in GEICO’s Complaint, the vast majority of the fraudulent claims
  submitted by Wellmart Rx to GEICO result from illegal, collusive, agreements with the Prescribing
  Defendants. Therefore, the documents and information sought is plainly relevant and proportional to the
  needs of the instant matter.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 12 of 66 PageID #: 1733


RIVKIN RADLER LLP

  April 15, 2020
  Page 11


  Document Request Nos. 7, 13, 24, 26, 27 & 28:

  GEICO requested Dr. Etienne produce the following:

        “[a]ll documents concerning communications between [Dr. Etienne] and the Pharmacy
         Defendants”;

        “[a]ll brochures, catalogues, sales manuals, marketing materials and related documents concerning
         the Pharmacy and/or any of their Pharmaceuticals, including Compounded Pain Creams”;

        “[a]ll agreements between [Dr. Etienne] and the Pharmacy Defendants”;

        “[a]ll communications between any of the Defendants and Epione Medical, P.C., City Anesthesia
         Healthcare, P.C., Frank Sauchelli, M.D., New York Pain Management Group, Neighborhood
         Medical Healthcare, P.C., Metrocare Medical P.C., Time to Care Medical, P.C., Gara Medical Care,
         P.C., Preferred Medical, P.C., Paramount Medical Services, P.C., Metro Pain Specialists, P.C. and
         any other healthcare professional corporation that treats insureds to whom any of the Prescribing
         Defendants have prescribed Pharmaceuticals”;

        “[a]ll documents and agreements with any person and/or entity that provides services for or on
         behalf of [Dr. Etienne] concerning Preferred Medical, P.C. or Paramount Medical Services, P.C.,
         including: (i) operation and/or management; (ii) marketing; (iii) billing; (iv) collection; (v)
         advertising; (vi) clerical; (vii) administrative; (viii) consulting; (ix) health care staffing; (x)
         transportation; (xi) maintenance services and/or (xii) delivery services”; and

        “[a]ll communications between [Dr. Etienne] and any person that provides goods or services to
         Preferred Medical, P.C. or Paramount Medical Services, P.C., including: (i) operation and/or
         management; (ii) marketing; (iii) billing; (iv) collection; (v) advertising; (vi) clerical; (vii)
         administrative; (viii) consulting; (ix) health care staffing; (x) transportation; (xi) maintenance
         services and/or (xii) delivery services”.

  Dr. Etienne objected to these demands on the ground that it violates Federal Rule of Civil Procedure 26.
  Specifically, Dr. Etienne alleges that the requests are not relevant or proportional to the instant action
  because they seek documents, information and/or communications related to patients that are not insured
  by GEICO and medications that are not subject to Plaintiffs’ complaint. Dr. Etienne further responded that
  despite these objections, “[n]o documents responsive” to these demands “have ever existed in Defendant’s
  possession, custody, or control.”

  Dr. Etienne’s objections are without merit. These requests are proper under Federal Rule of Civil Procedure
  26. Specifically, GEICO claims that the Pharmacy Defendants entered illegal, collusive agreements with
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 13 of 66 PageID #: 1734


RIVKIN RADLER LLP

  April 15, 2020
  Page 12


  the Prescribing Defendants who – without regard to genuine patient care – generated boilerplate, formulaic,
  illusory and/or medically unnecessary prescriptions for Fraudulent Pharmaceuticals, often using labels,
  rubber stamps or preprinted template prescription forms generated and supplied to them by the Pharmacy
  Defendants in violation of law. The Defendants prescribe and dispense the Fraudulent Pharmaceuticals
  pursuant to predetermined fraudulent protocols designed to exploit the patients for financial gain, without
  regard for patient care. Therefore, the documents and information sought is plainly relevant and
  proportional to the needs of the instant matter. Dr. Etienne has a duty to preserve and collect responsive
  materials and to make a good faith effort to be forthcoming in responding to GEICO’s discovery demands.
  Please clarify whether documents responsive to these demands do not exist, have never existed, or whether
  they exist but are not in the direct possession, custody or control of Dr. Etienne.


  Document Request Nos. 9, 22, 23, 29, 30, 35, and 37:

  GEICO requested Dr. Etienne produce the following:

        “[a]ll agreements between [Dr. Etienne] and the Pharmacy Defendants”;

        “[a]ll agreements between [Dr. Etienne] and the Prescribing Defendants”;

        “[a]ll communications between [Dr. Etienne] and the Prescribing Defendants”;

        “[a]ll documents concerning any authorization by [Dr. Etienne] given to anyone to sign [her] name
         or to apply a signature stamp or electronic signature of [her] name on any document that has been
         submitted to GEICO”;

        “[a]ll documents concerning any authorization by [Dr. Etienne has] given to anyone to prescribe
         Pharmaceuticals in [her] name”;

        “[a]ll documents concerning any criminal, disciplinary, administrative, or malpractice investigation
         or proceeding involving [Dr. Etienne]”; and

        “[a]ll articles of incorporation, articles of organization, by-laws, shareholder agreements,
         membership agreements, stock certificates, minutes, resolutions, operating agreements, and
         corporate documents for any professional corporation, partnership, company or business owned in
         whole or in part by [Dr. Etienne], during the time that [Dr. Etienne was] associated with Preferred
         Medical Care, P.C. or Paramount Medical Services, P.C.”.

  In response to each of the document requests listed above, Dr. Etienne stated, “No such documents exist or
  have existed in Defendant’s possession, custody, or control.”
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 14 of 66 PageID #: 1735


RIVKIN RADLER LLP

  April 15, 2020
  Page 13



  Dr. Etienne has a duty to preserve and collect responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these did not exist, have never existed, or whether they exist but are not in the direct possession, custody or
  control of Dr. Etienne.

  Document Request Nos. 10-12:

  GEICO requested Dr. Etienne produce the following:

        “[a]ll documents concerning any procedures, protocols, or rules of any kind promulgated,
         maintained, or used by [Dr. Etienne] for the prescription of Pharmaceuticals”;
        “[a]ll documents concerning any procedures, protocols, or rules of any kind promulgated,
         maintained, or used by [Dr. Etienne] for the prescription of compounded drugs, topical pain
         creams/gels/ointments, and/or topical pain patches”; and

        “[a]ll treatment records, evaluation reports, notes and accompanying patient records for each
         patient to whom [Dr. Etienne] prescribed Pharmaceuticals”.

  Dr. Etienne objected to these demands on the ground that it violates Federal Rule of Civil Procedure 26.
  Specifically, Dr. Etienne alleges that the requests are not relevant or proportional to the instant action
  because they seek documents, information and/or communications related to patients that are not insured
  by GEICO and medications that are not subject to Plaintiffs’ complaint. Dr. Etienne further responded that
  despite these objections, “[n]o documents responsive” to these demands “have ever existed in Defendant’s
  possession, custody, or control.”

  Dr. Etienne’s objections are without merit. These requests are proper under Federal Rule of Civil Procedure
  26. Specifically, GEICO claims that the Pharmacy Defendants entered illegal, collusive agreements with
  the Prescribing Defendants who – without regard to genuine patient care – generated boilerplate, formulaic,
  illusory and/or medically unnecessary prescriptions for Fraudulent Pharmaceuticals, often using labels,
  rubber stamps or preprinted template prescription forms generated and supplied to them by the Pharmacy
  Defendants in violation of law. The Defendants prescribe and dispense the Fraudulent Pharmaceuticals
  pursuant to predetermined fraudulent protocols designed to exploit the patients for financial gain, without
  regard for patient care. Therefore, the documents and information sought is plainly relevant and
  proportional to the needs of the instant matter. Dr. Etienne has a duty to preserve and collect responsive
  materials and to make a good faith effort to be forthcoming in responding to GEICO’s discovery demands.
  Please clarify whether documents responsive to these demands do not exist, have never existed, or whether
  they exist but are not in the direct possession, custody or control of Dr. Etienne.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 15 of 66 PageID #: 1736


RIVKIN RADLER LLP

  April 15, 2020
  Page 14


  Document Request Nos. 14, 19:

  GEICO requested that Dr. Etienne produce the following:

        “[a]ll attendance records, timesheets, personnel records, W-2 forms, W-9 forms, employment
         contracts, or corporation records concerning [Dr. Etienne’s] association and/or employment with
         any healthcare corporation or practice where [she] prescribed any Pharmaceuticals, including any
         Compounded Pain Cream;” and

        “[a]ll agreements between [Dr. Etienne] and Preferred Medical, P.C., Paramount Medical Services,
         P.C., or any other healthcare professional corporation or practice that treats insureds to whom [Dr.
         Etienne has] prescribed Pharmaceuticals”.

  Dr. Etienne objected to these demands on the ground that it violates Federal Rule of Civil Procedure 26.
  Specifically, Dr. Etienne alleges that the requests are not relevant or proportional to the instant action
  because they seek documents and information pertaining to Dr. Etienne’s taxes that are not at issue in this
  matter. Dr. Etienne further responded that despite this objection, “[w]ill produce any employment
  agreements and attendance records to the extent any such documents exist in Defendant’s possession,
  custody, or control.”

  Dr. Etienne’s objections are without merit. These requests are proper under Federal Rule of Civil Procedure
  26 in that it is both relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s requests
  are specifically tailored to lead to discoverable evidence which is material and relevant to the claims set
  forth in GEICO’s compliant. As alleged in GEICO’s complaint, the Defendants engaged in collusive
  arrangements in which the Prescribing Defendants routinely prescribed or purported to prescribe the
  Fraudulent Pharmaceuticals, including Compounded Pain Creams in exchange for financial kickbacks and
  incentives from the Pharmacy Defendants, without regard to genuine patient care. Therefore, the
  documents and information sought is plainly relevant and proportional to the needs of the instant matter.

  Furthermore, the financial records, such as those requested in the above documents requests, are
  discoverable to the extent that they will assist Plaintiffs in demonstrating that the Defendants’ fraudulent
  scheme, and therefore, their financial gain, was dependent on those to whom they paid kickbacks.
  “Evidence of a defendant’s motive for participation in a fraudulent scheme is discoverable” and financial
  documents such as those sought in the instant matter “are discoverable to establish that motive.” State Farm
  Mut. Auto. Ins. Co. v. Fayda, 14-CV-9792 (WHP)(JCF), 2015 U.S. Dist. Lexis 162164 (S.D.N.Y. 2015);
  citing, State Farm. Mut. Auto Ins. Co. v. CPT Medical Services, P.C., 375 F. Supp. 2d 141, 155-56
  (E.D.N.Y. 2000) (financial records “may be relevant to establishing that defendants profited from their
  willingness” to order medically-unnecessary tests).
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 16 of 66 PageID #: 1737


RIVKIN RADLER LLP

  April 15, 2020
  Page 15


  Document Request No. 34:

  GEICO requested Dr. Etienne produce the following:

        “[a]ll documents concerning any and all training undertaken or received by [Dr. Etienne]
         concerning the prescription of compounded drugs and the formulations of compounded drugs”.

  Dr. Etienne objected to this demand on the ground that it violates Federal Rule of Civil Procedure 26.
  Specifically, Dr. Etienne alleges that the request seeks documents and information that is not relevant or
  proportional to the instant action because the demands are overbroad and/or seek documents and/or
  information that are not at issue in this matter.

  Dr. Etienne’s objections are without merit. This request is proper under Federal Rule of Civil Procedure 26
  in that it is relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s request is
  precisely tailored to lead to discoverable evidence which is material and relevant to the claims set forth in
  GEICO’s Complaint. Specifically, GEICO alleges that Prescribing Defendants, including Dr. Etienne
  routinely prescribed or purported to prescribe the Fraudulent Pharmaceuticals pursuant to predetermined
  treatment protocols, without regard to genuine patient care. GEICO alleges that Wellmart Rx engages in
  fraudulent, illegal pharmaceutical compounding activities and specializes in producing and dispensing
  Compounded Pain Creams that are not specifically tailored to the unique needs of individual patients by the
  prescribing physicians, including the Prescribing Defendants. Moreover, in response to Interrogatory No.
  6, Dr. Etienne stated that she in fact decides the formulations of the Compounded Pain Creams she
  prescribes, Therefore, the documents and information sought is plainly relevant and proportional to the
  needs of the instant matter.

                                                  *    *    *
  Both Fed. R. Civ. P. 37(a)(2)(B) and E.D.N.Y. Local Civil Rule 37.3 require good faith efforts to resolve
  discovery disputes as a condition precedent to motion practice. This letter shall constitute a good faith
  effort on GEICO’s behalf to avoid the need for judicial intervention.

  We look forward to your prompt response.

                                                      Very truly yours,

                                                      RIVKIN RADLER LLP

                                                      ]xÇÇ|yxÜ TuÜxâ
                                                      Jennifer Abreu
Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 17 of 66 PageID #: 1738



                                                                                                          WWW.RIVKINRADLER.COM

                                                                                                          926 RXR Plaza
                                                                                                          Uniondale, NY 11556‐0926
                                                                                                          T 516.357.3000 F 516.357.3333


 JENNIFER ABREU
 (516) 357-3218
 jennifer.abreu@rivkin.com




                                                                April 15, 2020

 VIA ELECTRONIC AND REGULAR MAIL
 Nicholas Bowers, Esq.
 Gary Tsirelman, P.C.
 129 Livingston Street
 Brooklyn, NY 11201
 nbowers@gtmdjd.com

 Re:             Government Employees Insurance Company, et al. v. Wellmart Rx Inc., et al.
                 Docket No. 1:19-cv-04414 (KAM)(RLM)
                 RR File No.: 005100-02794


 Counselor:

 We represent Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO
 General Insurance Company, and GEICO Casualty Company (together “GEICO”) in the above-referenced
 matter. We are in receipt of the Interrogatory Responses and the Document Responses that you served on
 behalf of your client, Claudia Geris, P.A. (“Geris”), in response to GEICO’s Interrogatories and Document
 Requests. As discussed below, numerous Interrogatory and Document Responses are deficient. This letter
 shall constitute GEICO’s effort to “meet and confer” in good faith over these discovery disputes prior to
 seeking court intervention.

 Please respond promptly so we can avoid unnecessary motion practice.

                                                         Production of Documents

 Initially, GEICO notes that Defendant has agreed to produce certain documents, albeit limited in scope, in
 response to various discovery demands made by GEICO. However, to-date, no documents have been
 provided. Furthermore, Defendant’s General Responses and Objections state that Defendant will not
 produce any documents, information or objects until a confidentiality agreement has been reached by all
 parties. Please be advised that on December 23, 2019, Chief Magistrate Judge Roanne L. Mann approved
 and so-ordered the Confidentiality Order for all parties. See Docket No. 67. Accordingly, please advise as
 to when outstanding documents referenced in Defendant’s responses will be produced.


 66 South Pearl Street, 11th Floor   25 Main Street                       477 Madison Avenue                    2649 South Road
 Albany, NY 12207‐1533               Court Plaza North, Suite 501         New York, NY 10022‐5843               Poughkeepsie, NY 12601‐6843
 T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601‐7082            T 212.455.9555 F 212.687.9044         T 845.473.8100 F 845.473.8777
                                     T 201.287.2460 F 201.489.0495
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 18 of 66 PageID #: 1739


RIVKIN RADLER LLP

  April 15, 2020
  Page 2


  Additionally, throughout its discovery responses, Geris repeatedly states that responsive documents are not
  in its “possession, custody or control”, or that it will produce documents responsive to GEICO’s
  Interrogatories and Document Requests which are in its “possession, custody or control.” Courts have held
  that under Federal Rule of Civil Procedure 34, a responding party’s duty to disclose documents in its
  “possession, custody, or control” goes beyond items that are in the direct possession of the responding
  party, and includes any items that the responding party has the right or ability to obtain from the person
  with whom possession lies. See, New Falls Corp. v. Soni, 2018 U.S. Dist. LEXIS 111953 (E.D.N.Y. 2018)

  Therefore, we expect that Geris will make a good faith effort to be forthcoming in responding to GEICO’s
  discovery demands and comply with its duty to preserve and collect responsive materials beyond those that
  are within in its direct possession.

                                      Deficiencies in Geris’ Responses

  Interrogatory No. 1:

  GEICO sought information regarding how “how [Geris] first became aware of each Pharmacy Defendant
  and the reason(s) why [she] began utilizing the Pharmacy Defendants to dispense any of the Compounded
  Pain Creams and/or other Pharmaceuticals.”

  Geris responded that she “only wrote prescriptions and did not send them anywhere” herself.

  This response is incomplete. Please describe how Geris first became aware of each of the Pharmacy
  Defendants. Further, if Geris did not send prescriptions to any pharmacies herself, identify the person(s)
  who did so on her behalf, who began utilizing the Pharmacy Defendants to dispense the Compounded Pain
  Creams and/or other Pharmaceuticals prescribed by Geris, and why that person(s) began utilizing the
  Pharmacy Defendants.

  Interrogatory No. 8:

  GEICO requested that Geris “[i]dentify and describe how prescriptions issued by [her] were transmitted to
  the Pharmacy Defendants, including but not limited to the names of personnel who assisted [her] in that
  regards.”

  Geris responded that she gave “any prescriptions [she] wrote to staff at the office.” Further, Geris
  responded that she does not know how the prescriptions were transmitted to a particular pharmacy.

  This response is incomplete. Please supplement Geris’ response and identify the names of the office staff
  who Geris states she gave prescriptions to and the medical professional corporation(s) and location(s)
  where they each worked.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 19 of 66 PageID #: 1740


RIVKIN RADLER LLP

  April 15, 2020
  Page 3


  Interrogatory No. 9:

  GEICO requested that Geris “[i]dentify each person that has access to [her] prescription pads/forms and
  Letter of Medical Necessity.”

  Geris objected to this demand on the grounds that it is “overbroad and seeks irrelevant information.”
  Despite these objections, Geris responded that her “coworkers, including Dr. Viviane Etienne” have
  access to her letters of medical necessity and prescription forms and that only she has access to her
  prescription pads.

  Geris’ objections are without merit. GEICO’s requests are not overbroad and are precisely tailored to lead
  to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  GEICO’s Complaint alleges that the Defendants prescribed the Fraudulent Pharmaceuticals pursuant to
  fraudulent protocols designed to exploit the patients for financial gain, without regard for genuine patient
  care. Therefore, the information sought is plainly relevant and proportional to the needs of the instant
  matter. Moreover, this response is incomplete. Please supplement Geris’ response to include the following:

        the names of any “coworkers” other than Dr. Viviane Etienne who have access to blank prescription
         forms and letters of medical necessity”; and

        identify the professional corporations and locations where these “coworkers” were employed.

  Interrogatory No. 10:

  GEICO requested that Geris “[i]dentify each person that has authority to assist [Geris] with issuing and/or
  transmitting electronic prescriptions on [Geris’] behalf.”

  Geris responded that “[o]nly office staff whose full names and contact information [Geris does] not
  recall.”

  This response is incomplete. Please supplement this response with any information Geris recalls regarding
  the names and/or aliases of any office staff and any contact information, including the professional
  corporations or clinic locations from where they worked.

  Interrogatory No. 18:

  GEICO requested that “[f]or each entity or provider identified in … Interrogatory [No. 17, Geris] state
  whether [she] prescribed any compounded drugs to patients treating at each entity and identify the
  formulations of such creams and the pharmacy that compounded and dispensed them per [her]
  Prescription.”
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 20 of 66 PageID #: 1741


RIVKIN RADLER LLP

  April 15, 2020
  Page 4



  Geris objected on the grounds that the above demand is “overbroad and seeks irrelevant information”
  because it seeks information about her employment that does involve Plaintiffs’ insureds. Despite these
  objections, Geris responded that she “prescribed compounded pain medications to patients at [her] places
  of employment.”

  Geris’ objections are without merit. GEICO’s requests are not overbroad and are precisely tailored to lead
  to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  GEICO’s Complaint alleges that the Defendants prescribed the Fraudulent Pharmaceuticals pursuant to
  fraudulent protocols designed to exploit the patients for financial gain, without regard for genuine patient
  care. Therefore, the information sought is plainly relevant and proportional to the needs of the instant
  matter. Moreover, this response is incomplete. Please supplement Geris’ response to include the following:

        identify each professional corporation where Geris was employed and prescribed compounded pain
         medications and its’ clinic location;

        identify the formulations of such compounded pain medications that Geris prescribed at each
         professional corporation; and

        identify the pharmacy that dispensed such compounded pain creams.

  Interrogatory No. 19, Document Request No. 16-18:

  GEICO requested that Geris:

        “[i]dentify all bank accounts (with account numbers) into which or from which all deposits,
         transfers, or distribution concerning [Geris’] income and expenses have been made”.

  GEICO further requested that Geris produce the following:

        “[a]ll K-1s, W-2s, and 1099s issued to or by You concerning Preferred Medical, P.C., Paramount
         Medical Services. P.C., or any other healthcare professional corporation that treats insureds to
         whom [Geris has] prescribed Pharmaceuticals”;

        “[a]ll Federal, New York State, and New York City income tax returns prepared or filed by [Geris],
         including all attachments and schedules, during the time [Geris was] associated with Preferred
         Medical, P.C., Paramount Medical Services, P.C., or any other healthcare professional corporation
         that treats insureds to whom [Geris has] prescribed Pharmaceuticals”; and
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 21 of 66 PageID #: 1742


RIVKIN RADLER LLP

  April 15, 2020
  Page 5


        “[a]ll bank records for any account (including checking, savings, and money market) held or
         maintained by [Geris] during the time that [Geris was] associated with Preferred Medical, P.C.,
         Paramount Medical Services. P.C., or any other healthcare professional corporation that treats
         insureds to whom [Geris has] prescribed Pharmaceuticals”.

  Geris objected to these demands on the grounds that the demands are overbroad and/or irrelevant and that
  the demands seek financial information that is not relevant to the instant matter.

  Geris’ objections are without merit. Specifically, GEICO alleges that the Defendants engaged in illegal,
  collusive arrangements in which the Prescribing Defendants routinely prescribed or purported to prescribe
  the Fraudulent Pharmaceuticals, including Compounded Pain Creams in exchange for financial kickbacks
  and incentives from the Pharmacy Defendants, without regard to genuine patient care. Therefore, the
  documents and information sought is plainly relevant and proportional to the needs of the instant matter.

  Furthermore, the financial records, such as those requested in the above documents requests, are
  discoverable to the extent that they will assist Plaintiffs in demonstrating that the Defendants’ fraudulent
  scheme, and therefore, their financial gain, was dependent on those to whom they paid kickbacks.
  “Evidence of a defendant’s motive for participation in a fraudulent scheme is discoverable” and financial
  documents such as those sought in the instant matter “are discoverable to establish that motive.” State Farm
  Mut. Auto. Ins. Co. v. Fayda, 14-CV-9792 (WHP)(JCF), 2015 U.S. Dist. Lexis 162164 (S.D.N.Y. 2015);
  citing, State Farm. Mut. Auto Ins. Co. v. CPT Medical Services, P.C., 375 F. Supp. 2d 141, 155-56
  (E.D.N.Y. 2000) (financial records “may be relevant to establishing that defendants profited from their
  willingness” to order medically-unnecessary tests).

  Interrogatory No. 21:

  GEICO requested that Geris “[i]dentify all instance in which [Geris] gave testimony (including but not
  limited to testimony given in connection with litigation, arbitrations, or examinations under oath) in
  connection with professional healthcare goods or services rendered by [Geris] or on behalf of any
  professional entity”.

  Geris responded that “[n]o documents responsive to this demand have ever existed in my possession,
  custody, or control.”

  This response is incomplete. GEICO asked Geris to identify any instance in which she gave testimony in
  connection with professional goods or services she rendered. Please supplement this response to state
  whether any such instances have occurred and, if so, to identify the date and time of such instance and the
  professional entity associated with Geris’ testimony. Additionally, Geris has a duty to preserve and collect
  responsive materials and to make a good faith effort to be forthcoming in responding to GEICO’s discovery
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 22 of 66 PageID #: 1743


RIVKIN RADLER LLP

  April 15, 2020
  Page 6


  demands. Please clarify whether documents responsive to these demand do not exist, have never existed, or
  whether they exist but are no longer in the direct possession, control or custody of Geris.

  Interrogatory No. 22 and Document Request No. 38:

  GEICO requested that Geris:

        “[i]dentify all computer software, practice management systems and/or prescription-related systems
         that [Geris has] used in connection with [Geris’] professional entities and practices, whether such
         systems were owned by [Geris] or not”.

  GEICO further requested that Geris produce:

        “[d]ocuments sufficient to identify all computer software, practice management systems,
         prescription-related software/systems that [Geris has] used in the course of Preferred Medical, P.C.
         and Paramount Medical Services, P.C.’s respective businesses, whether owned by [Geris] or not”.

  Geris objected to these demands on the grounds that these demands are overbroad, not relevant and/or not
  proportional to the needs of the instant matter.

  Geris’ objections are without merit. GEICO’s request are not overbroad and are precisely tailored to lead to
  discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint. The
  documents and information sought is plainly relevant and proportional to the needs of the instant matter
  and directly related to the rendering of healthcare services.

  Interrogatory No. 23:

  GEICO requested that Geris “[i]dentify all telephone numbers, fax numbers, and e-mail addresses that
  [Geris has] used in connection with [Geris’] professional entities and practices”.

  Geris objected to these demands on the grounds that these demands are overbroad and/or not relevant to
  Plaintiffs’ claims in the instant matter.

  Geris’ objections are without merit. GEICO’s request are not overbroad and are precisely tailored to lead to
  discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  Specifically, GEICO further alleges that the Defendants participate in illegal, collusive relationships in
  which the Pharmacy Defendants solicit and receive illegal prescriptions from the Prescribing Defendants in
  exchange for unlawful kickbacks and other financial incentives. Therefore, the information sought is
  plainly relevant and proportional to the needs of the instant matter.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 23 of 66 PageID #: 1744


RIVKIN RADLER LLP

  April 15, 2020
  Page 7


  Document Request Nos. 1-4, 12, 32-33:

  GEICO requested that Geris produce the following:

        “[a]ll prescriptions [Geris] signed, authorized, and/or issued concerning any Pharmaceutical,
         including Compounded Pain Cream”;

        “[f]or each prescription that [Geris] signed, authorized, and/or issued, documents reflecting that the
         prescription for the Pharmaceutical was sent to or filled by the Pharmacy”;

        “[f]or each prescription for a Pharmaceutical, including Compounded Pain Creams, [Geris] signed,
         authorized, and/or issued, all communications with the applicable patient or the patient’s
         representative”;

        “[a]ll Prescription Stamps/Labels, Prescription Forms and accompanying documents that the
         Pharmacy provided to [Geris]”;

        “[a]ll treatment records, evaluation reports, notes and accompanying patient records for each patient
         to whom [Geris] prescribed Pharmaceuticals”;

         “[a]ll treatment plans prepared by [Geris] for any patient who was prescribed a Compounded Pain
         Cream and all documents reflecting why and when the drug was provided, any effects of the drug
         reported by the patient, and any changes made to the treatment plans for any patient prescribed such
         drug”; and

        “[a]ll documents demonstrating that the Compounded Pain Cream prescribed by [Geris], and filled
         or dispensed by the Pharmacies, was medically necessary, including, but not limited to, letters of
         medical necessity and any research performed to support the same”.

  Geris objected to these demands on the ground that it violates Federal Rule of Civil Procedure 26.
  Specifically, Geris alleges that the requests are not relevant or proportional to the instant action because it
  seek documents and information regarding patients that are not insured by GEICO and/or medications that
  are not subject to the instant matter. Geris further responded that despite this objection, the “Defendant
  does not have possession, custody, or control” of the requested documents and information.

  Geris’ objections are without merit. GEICO’s requests are precisely tailored to lead to discoverable
  evidence which is material and relevant to the claims set forth in GEICO’s complaint. Specifically, GEICO
  claims that the Defendants perpetuated and engaged in a scheme to defraud GEICO out of millions of
  dollars in No-Fault Benefits by submitting, or causing to be submitted, thousands of fraudulent claims
  seeking payment for the Fraudulent Pharmaceuticals dispensed to Insureds. GEICO’s Complaint further
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 24 of 66 PageID #: 1745


RIVKIN RADLER LLP

  April 15, 2020
  Page 8


  alleges that the Defendants perpetuate and conceal this fraudulent scheme by causing the Pharmacy
  Defendants to enter into illegal, collusive agreements with various prescribing healthcare providers,
  including the Prescribing Defendants who – in exchange for kickbacks and without regard to genuine
  patient care – generate boilerplate, formulaic, illusory and/or medically unnecessary prescriptions for the
  Fraudulent Pharmaceuticals. GEICO also alleges that the Pharmacy Defendants provide the prescribing
  physicians, including the Prescribing Defendants, with prescription forms, stamps and labels so as to make
  it as convenient as possible for the prescribing physicians to authorize as many prescriptions as possible for
  the Fraudulent Pharmaceuticals, including the Compounded Pain Creams. Moreover, GEICO alleges that
  Wellmart Rx engages in fraudulent, illegal pharmaceutical compounding activities and specializes in
  producing and dispensing compounded pain creams that are not specifically tailored to the unique needs of
  individual patients by the Prescribing Defendants. Therefore, the documents and information sought is
  plainly relevant and proportional to the needs of the instant matter.

  Geris has a duty to preserve and collect responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these demands do not exist, have never existed, or whether they exist but are not in direct possession,
  control or custody of Geris.

  Document Request Nos. 5-8, 10-11, 13, 24-28, 36:

  GEICO requested that Geris produce the following:

        “[a]ll documents, communications, agreements or correspondence concerning the use of
         Prescription Stamps/Labels and Prescription Forms to prescribe Pharmaceuticals, including the
         Compounded Pain Creams”;

        “[a]ll communications, correspondence or documents concerning the creation of the formulations of
         any of the Compounded Pain Creams filled or dispensed by the Pharmacy”

        “[a]ll documents concerning the communications between [Geris] and the Pharmacy Defendants”;

        “[a]ll documents concerning communications between [Geris] and any person concerning the
         Pharmacy Defendants”;

        “[a]ll documents concerning any procedures, protocols, or rules of any kind promulgated,
         maintained, or used by [Geris] for the prescription of Pharmaceuticals”;

        “[a]ll documents concerning any procedures, protocols, or rules of any kind promulgated,
         maintained, or used by You for the prescription of compounded drugs, topical pain
         creams/gels/ointments, and/or topical pain patches”;
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 25 of 66 PageID #: 1746


RIVKIN RADLER LLP

  April 15, 2020
  Page 9



        “[a]ll brochures, catalogues, sales manuals, marketing materials and related documents concerning
         the Pharmacy and/or any of their Pharmaceuticals, including Compounded Pain Creams”;

        “[a]ll agreements between [Geris] and the Pharmacy Defendants”;

        “[a]ll communications between [Geris] and the Pharmacy Defendants”;

        “[a]ll communications between any of the Defendants and Epione Medical, P.C., City Anesthesia
         Healthcare, P.C., Frank Sauchelli, M.D., New York Pain Management Group, Neighborhood
         Medical Healthcare, P.C., Metrocare Medical, P.C., Time to Care Medical, P.C., Gara Medical
         Care, P.C., Preferred Medical, P.C., Paramount Medical Services, P.C., Metro Pain Specialists,
         P.C., and any other healthcare professional corporation that treats insureds to whom any of the
         Prescribing Defendants have prescribed Pharmaceuticals”;

        “[a]ll documents and agreements with any person and/or entity that provides services for or on
         behalf of [Geris] concerning Preferred Medical, P.C. or Paramount Medical Services, P.C.,
         including: (i) operation and/or management; (ii) marketing; (iii) billing; (iv) collection; (v)
         advertising; (vi) clerical; (vii) administrative; (viii) consulting; (ix) health care staffing; (x)
         transportation; (xi) maintenance services and/or (xii) delivery services”;

        “[a]ll communications between [Geris] and any person that provides goods or services to Preferred
         Medical, P.C. or Paramount Medical Services, P.C., including: (i) operation and/or management;
         (ii) marketing; (iii) billing; (iv) collection; (v) advertising; (vi) clerical; (vii) administrative; (viii)
         consulting; (ix) health care staffing; (x) transportation; (xi) maintenance services and/or (xii)
         delivery services”; and

        “[a]ll transcripts of any testimony given by [Geris] (including but not limited to testimony given in
         connection with litigation, arbitrations, or examinations under oath) by or on behalf of Preferred
         Medical Care, P.C. or Paramount Medical Services, P.C., or any other professional healthcare
         corporation that you are or have been associated with, including all documents marked in
         connection with the testimony”.

  Geris objected to these demands on the ground that it violates Federal Rule of Civil Procedure 26.
  Specifically, Geris alleges that the requests are not relevant or proportional to the instant action because it
  seek documents and information regarding patients that are not insured by GEICO and/or medications that
  are not subject to the instant matter. Geris further responded that despite this objection, the “Defendant
  does not have possession, custody, or control” of the requested documents and information.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 26 of 66 PageID #: 1747


RIVKIN RADLER LLP

  April 15, 2020
  Page 10


  Geris’ objections are without merit. GEICO’s requests are precisely tailored to lead to discoverable
  evidence which is material and relevant to the claims set forth in GEICO’s complaint. Specifically, GEICO
  claims that the Defendants perpetuated and engaged in a scheme to defraud GEICO out of millions of
  dollars in No-Fault Benefits by submitting, or causing to be submitted, thousands of fraudulent claims
  seeking payment for the Fraudulent Pharmaceuticals dispensed to Insureds. GEICO’s Complaint further
  alleges that the Defendants perpetuate and conceal this fraudulent scheme by causing the Pharmacy
  Defendants to enter into illegal, collusive agreements with various prescribing healthcare providers,
  including the Prescribing Defendants who – in exchange for kickbacks and without regard to genuine
  patient care – generate boilerplate, formulaic, illusory and/or medically unnecessary prescriptions for the
  Fraudulent Pharmaceuticals. GEICO also alleges that the Pharmacy Defendants provide the prescribing
  physicians, including the Prescribing Defendants, with prescription forms, stamps and labels so as to make
  it as convenient as possible for the prescribing physicians to authorize as many prescriptions as possible for
  the Fraudulent Pharmaceuticals, including the Compounded Pain Creams. Moreover, GEICO alleges that
  Wellmart Rx engages in fraudulent, illegal pharmaceutical compounding activities and specializes in
  producing and dispensing compounded pain creams that are not specifically tailored to the unique needs of
  individual patients by the Prescribing Defendants. Therefore, the documents and information sought is
  plainly relevant and proportional to the needs of the instant matter.

  Geris has a duty to preserve and collect responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these demands do not exist, have never existed, or whether they exist but are not in direct possession,
  control or custody of Geris.

  Document Request Nos. 9, 22, 23, 29, 30, 31, 37:

  GEICO requested that Geris produce the following:

        “[a]ll agreements between [Geris] and the Pharmacy Defendants”;

        “[a]ll agreements between [Geris] and the Prescribing Defendants”;

        “[a]ll communications between [Geris] and the Prescribing Defendants”;

        “[a]ll documents concerning any authorization by [Geris] given to anyone to sign [Geris’] name or
         to apply a signature stamp or electronic signature of [Geris’] name on any document that has been
         submitted to GEICO”;

        “[a]ll documents concerning any authorization by [Geris] given to anyone to prescribe
         Pharmaceuticals in [Geris’] name”;
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 27 of 66 PageID #: 1748


RIVKIN RADLER LLP

  April 15, 2020
  Page 11


        “[a]ll studies and/or documents concerning any research studies, including any peer review and/or
         double blind studies or practice guidelines, regarding protocols for an/or the medical utility/value of
         any of Compounded Pain Cream or topical cream/gel prescribed by [Geris]”;

        “[a]ll documents concerning any criminal, disciplinary, administrative, or malpractice investigation
         or proceeding involving [Geris]”; and

        “[a]ll articles of incorporation, by-laws, shareholder agreements, stock certificates, minutes,
         resolutions, operating agreements, statements, transfer/sale, and other corporate documents for any
         professional corporation, partnership, company, or business owned in whole or in part by [Geris],
         during the time [Geris was] associated with Preferred Medical Care, P.C. or Paramount Medical
         Services, P.C.”.

  In response to each of the document requests listed above, Geris stated, “No such documents responsive to
  this demand exist in Defendant’s possession, custody or control.”

  Geris has a duty to preserve and collect responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive
  to these demands do not exist, have never existed, or whether they exist but are not in direct possession,
  control or custody of Geris.

  Document Request No. 20:

  GEICO requested that Geris produce the following:

        “[a]ll communications between [Geris] and Preferred Medical, P.C., Paramount Medical Services,
         P.C., or any other healthcare professional corporation that treats insureds to whom [Geris has]
         prescribed Pharmaceuticals”.

  Geris objected to this demand on the grounds that it violates Federal Rule of Civil Procedure 26.
  Specifically, Geris alleges that the request is overbroad and it seeks documents and information that is not
  relevant or proportional to the instant action because they seek “documents and information regarding
  patients other than those insured by Plaintiff and for medications not subject to Plaintiffs’ Complaint.”

  Geris’ objections are without merit. This request is proper under Federal Rule of Civil Procedure 26 in that
  it is both relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s requests are
  specifically tailored to lead to discoverable evidence which is material and relevant to the claims set forth
  in GEICO’s compliant. As alleged in GEICO’s complaint, the Defendants engaged in collusive
  arrangements in which the Prescribing Defendants routinely prescribed or purported to prescribe the
  Fraudulent Pharmaceuticals, including Compounded Pain Creams in exchange for financial kickbacks and
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 28 of 66 PageID #: 1749


RIVKIN RADLER LLP

  April 15, 2020
  Page 12


  incentives from the Pharmacy Defendants, without regard to genuine patient care. Therefore, the
  documents and information sought is plainly relevant and proportional to the needs of the instant matter.

                                                *    *    *
  Both Fed. R. Civ. P. 37(a)(2)(B) and E.D.N.Y. Local Civil Rule 37.3 require good faith efforts to resolve
  discovery disputes as a condition precedent to motion practice. This letter shall constitute a good faith
  effort on GEICO’s behalf to avoid the need for judicial intervention.

  We look forward to your prompt response.

                                                     Very truly yours,

                                                     RIVKIN RADLER LLP

                                                     ]xÇÇ|yxÜ TuÜxâ
                                                     Jennifer Abreu
Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 29 of 66 PageID #: 1750



                                                                                                          WWW.RIVKINRADLER.COM

                                                                                                          926 RXR Plaza
                                                                                                          Uniondale, NY 11556‐0926
                                                                                                          T 516.357.3000 F 516.357.3333


 JENNIFER ABREU
 (516) 357-3218
 jennifer.abreu@rivkin.com


                                                                April 15, 2020

 VIA ELECTRONIC AND REGULAR MAIL
 Mark L. Furman, Esq.
 Abrams, Fensterman, Fensterman, Eisman,
 Formato, Ferrara, Wolf & Carone, LLP
 1 MetroTech Center, Suite 1701
 Brooklyn, New York 11201
 MFurman@Abramslaw.com

 Re:             Government Employees Insurance Company, et al. v. Wellmart Rx Inc., et al.
                 Docket No. 1:19-cv-04414 (KAM)(RLM)
                 RR File No.: 005100-02794


 Counselor:

 We represent Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO
 General Insurance Company, and GEICO Casualty Company (together “GEICO”) in the above-referenced
 matter. We are in receipt of the Interrogatory Responses and the Document Responses that you served on
 behalf of your client, Andrew Patrick, M.D. (“Dr. Patrick”), in response to GEICO’s First Set of
 Interrogatories and First Demand for Production of Documents (the “Discovery Demands”). As discussed
 below, numerous Interrogatory and Document Responses are deficient. This letter shall constitute
 GEICO’s effort to “meet and confer” in good faith over these discovery disputes prior to seeking court
 intervention.

 Please respond promptly so we can avoid unnecessary motion practice.

                                                         Production of Documents

 Initially, GEICO notes that Defendant has agreed to produce certain documents, albeit limited in scope, in
 response to various discovery demands made by GEICO. However, to-date, no documents have been
 provided. Furthermore, Defendant’s General Responses and Objections state that Defendant will not
 produce any documents and/or information that is confidential, proprietary or a trade secret unless there is
 protective order in this action. Please be advised that on December 23, 2019, Chief Magistrate Judge
 Roanne L. Mann approved and so-ordered the Confidentiality Order for all parties. See Docket No. 67.
 Accordingly, please advise as to when outstanding documents referenced in Defendant’s responses will be
 produced.

 66 South Pearl Street, 11th Floor   25 Main Street                       477 Madison Avenue                    2649 South Road
 Albany, NY 12207‐1533               Court Plaza North, Suite 501         New York, NY 10022‐5843               Poughkeepsie, NY 12601‐6843
 T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601‐7082            T 212.455.9555 F 212.687.9044         T 845.473.8100 F 845.473.8777
                                     T 201.287.2460 F 201.489.0495
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 30 of 66 PageID #: 1751


RIVKIN RADLER LLP

  April 15, 2020
  Page 2



  Additionally, throughout its discovery responses, Dr. Patrick repeatedly states that responsive documents
  are not in his “possession, custody or control”, or that he will produce documents responsive to GEICO’s
  Discovery Demands which are in his “possession, custody or control.” Courts have held that under Federal
  Rule of Civil Procedure 34, a responding party’s duty to disclose documents in its “possession, custody, or
  control” goes beyond items that are in the direct possession of the responding party, and includes any items
  that the responding party has the right or ability to obtain from the person with whom possession lies. See,
  New Falls Corp. v. Soni, 2018 U.S. Dist. LEXIS 111953 (E.D.N.Y. 2018)

  Therefore, we expect that Dr. Patrick will make a good faith effort to be forthcoming in responding to
  GEICO’s discovery demands and comply with its duty to preserve and collect responsive materials beyond
  those that are within in its direct possession.

                                   Deficiencies in Dr. Patrick’s Responses

  Interrogatory No. 1:

  GEICO requested that Dr. Patrick “[d]escribe how [he] first became aware of each Pharmacy Defendant
  and the reason(s) why [he] began utilizing the Pharmacy Defendants to dispense any of the
  Pharmaceuticals, including the Compounded Pain Creams.”

  Dr. Patrick responded that he first became aware of Pharmacy Defendant Wellmart Rx “approximately
  five-years ago because the pharmacy was delivering prescriptions to other patients who were seen at 71
  South Central Avenue, Valley Stream, NY.”

  This response is incomplete. Please supplement Dr. Patrick’s response to include:

        clarify whether Dr. Patrick was rendering treatment at 71 South Central Avenue, Valley Stream, NY
         when he first became aware of Pharmacy Defendant Wellmart Rx and if so, identify the
         professional corporation under which he was rendering treatment; and

        describe how Dr. Patrick first became aware of Pharmacy Defendants Simon Davydov (“Davydov”)
         and Ruslan Nektalov a/k/a Russ Nekta (“Nektalov”) and the reason(s) why he began utilizing the
         Pharmacy Defendants to dispense any of the Pharmaceuticals, including the Compounded Pain
         Creams.

  Interrogatory No. 2:
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 31 of 66 PageID #: 1752


RIVKIN RADLER LLP

  April 15, 2020
  Page 3


  GEICO requested that Dr. Patrick “[i]dentify every person associated with the Pharmacy Defendants that
  [he] personally communicated with and state [his] understanding of that person’s duties and/or role with
  regard to the Pharmacy.”

  Dr. Patrick responded that he communicated with Nektalov who was responsible for making deliveries to
  Marvin Moy, M.D.’s patients. Dr. Patrick further responded that Nektalov “made phone calls regarding
  insurance information for the pharmacy when they were needed.”

  Please clarify whether Nektalov also made deliveries for Dr. Patrick’s patients and/ or phones calls
  regarding insurance information for Dr. Patrick’s patients.

  Interrogatory No. 8:

  GEICO requested that Dr. Patrick “[i]dentify and describe how prescriptions (whether electronic or non-
  electronic) issued by [him] were transmitted to the Pharmacy Defendants, including but not limited to the
  names of personnel who assisted [him] in that regard.”

  Dr. Patrick responded that “[e]lectronic prescriptions were submitted through RXNT.com.”

  This response is incomplete. Please clarify whether or not Dr. Patrick issued and transmitted any non-
  electronic prescriptions to the Pharmacy Defendants and, if so, state how those prescriptions were
  transmitted and who assisted in transmitting them to the Pharmacy Defendants.

  Interrogatory Nos. 15 and 17:

  GEICO requested that Dr. Patrick:

        “[i]dentify all proprietorships, professional service corporations, partnerships, professional limited
         liability companies, professional limited liability partnerships, and any other healthcare entity,
         provide or business that [Dr. Patrick] owned, in whole or in part”; and

         “[i]dentify all proprietorships, professional service corporations, partnerships, professional limited
         liability companies, professional limited liability partnerships, and any other healthcare entity,
         provider, or business that [Dr. Patrick has] been employed by or performed work for, including
         dates of employment”.

  Dr. Patrick objected to these demands on the grounds that they are “vague, overly broad and/or unduly
  burdensome and disproportionate to the needs of the case.”
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 32 of 66 PageID #: 1753


RIVKIN RADLER LLP

  April 15, 2020
  Page 4


  Dr. Patrick’s objections are without merit. This request is proper under Federal Rule of Civil Procedure 26
  in that it is both relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s request is
  precisely tailored to lead to discoverable evidence which is material and relevant to the claims set forth in
  GEICO’s Complaint. Specifically, GEICO claims that the Defendants perpetuated and engaged in a scheme
  to defraud GEICO out of millions of dollars in No-Fault Benefits by submitting, or causing to be submitted,
  thousands of fraudulent claims seeking payment for a multitude of medically unnecessary “pain relieving”
  prescriptions drug products, including topical compounded pain creams, topical pain gels, lotions and
  ointments and topical pain patches, as well as other medications (the “Fraudulent Pharmaceuticals”)
  dispensed to individuals involved in automobile accidents and eligible for insurance by GEICO (the
  “Insureds”). GEICO further claims that the Prescribing Defendants routinely prescribe or purport to
  prescribe the Fraudulent Pharmaceuticals without regard to genuine patient care, but rather pursuant to
  fraudulent predetermined protocols and illegal, collusive arrangements with the Pharmacy Defendants
  which include receipt of financial kickbacks and incentives from the Pharmacy Defendants in exchange for
  prescriptions. Therefore, the documents and information sought is plainly relevant and proportional to the
  needs of the instant matter and must be produced.

  Interrogatory No. 19:

  GEICO requested that Dr. Patrick “[i]dentify all bank accounts (with account numbers) into which or from
  which all deposits, transfers, or distributions concerning [Dr. Patrick’s] income and expenses have been
  made.”

  Dr. Patrick objected to this demand on the grounds that it is “vague, overly broad and/or unduly
  burdensome and disproportionate to the needs of the case.”

  Dr. Patrick’s objections are without merit. This request is proper under Federal Rule of Civil Procedure 26
  in that it is both relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s request is
  precisely tailored to lead to discoverable evidence which is material and relevant to the claims set forth in
  GEICO’s Complaint. Specifically, GEICO claims that the Defendants perpetuated and engaged in a scheme
  to defraud GEICO out of millions of dollars in No-Fault Benefits by submitting, or causing to be submitted,
  thousands of fraudulent claims seeking payment for the Fraudulent Pharmaceuticals dispensed to Insureds.
  GEICO further claims that the Prescribing Defendants routinely prescribe or purport to prescribe the
  Fraudulent Pharmaceuticals without regard to genuine patient care, but rather pursuant to fraudulent
  predetermined protocols and illegal, collusive arrangements with the Pharmacy Defendants which include
  receipt of financial kickbacks and incentives from the Pharmacy Defendants in exchange for prescriptions.
  Therefore, the documents and information sought is plainly relevant and proportional to the needs of the
  instant matter and must be produced.

  Furthermore, information regarding financial records, such as those sought in the above requests, are
  discoverable to the extent that they will assist Plaintiffs in demonstrating that the Defendants’ fraudulent
  scheme, and therefore, their financial gain, was dependent on those to whom they paid kickbacks.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 33 of 66 PageID #: 1754


RIVKIN RADLER LLP

  April 15, 2020
  Page 5


  “Evidence of a defendant’s motive for participation in a fraudulent scheme is discoverable” and financial
  documents such as those sought in the instant matter “are discoverable to establish that motive.” State Farm
  Mut. Auto. Ins. Co. v. Fayda, 14-CV-9792 (WHP)(JCF), 2015 U.S. Dist. Lexis 162164 (S.D.N.Y. 2015);
  citing, State Farm. Mut. Auto Ins. Co. v. CPT Medical Services, P.C., 375 F. Supp. 2d 141, 155-56
  (E.D.N.Y. 2000) (financial records “may be relevant to establishing that defendants profited from their
  willingness” to order medically-unnecessary tests).

  Document Request Nos. 1-2:

  GEICO requested that Dr. Patrick produce the following:

        “[a]ll prescriptions [Dr. Patrick] signed, authorized, and/or issued concerning any Pharmaceutical,
         including Compounded Pain Creams”; and

        “[f]or each prescription that [Dr. Patrick] signed, authorized, and/or issued, documents reflecting
         that the prescription for the Pharmaceutical was sent to or filled by the Pharmacy.”

  Dr. Patrick objected to these demands on the grounds that the demands seek to discover “medical records
  of patients other than those insured by Plaintiff GEICO, and therefore implicates HIPPA and related
  statutes protected [sic] patient identifying information.” Dr. Patrick further objects to these demands
  because “such documents [for Insureds] are in GEICO’s possession and control.” Dr. Patrick further
  responded that despite these objections, he will produce “non-privileged prescriptions written for
  Pharmaceutical [sic] by Defendant during the period alleged in the Complaint, to the extent such
  documents exist and are in Defendants’ possession.”

  Dr. Patrick’s objections are without merit. These requests are proper under Federal Rule of Civil Procedure
  26 in that they are both relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s
  requests are precisely tailored to lead to discoverable evidence, which is material and relevant to the claims
  set forth in GEICO’s complaint. As alleged in GEICO’s complaint, the Pharmacy Defendants entered into
  illegal, collusive agreements with the Prescribing Defendants who – in exchange for kickbacks – generated
  illusory and/or unnecessary prescriptions for the Fraudulent Pharmaceuticals that were directed to Wellmart
  Rx without regard for genuine patient care. GEICO’s complaint further alleges that Wellmart Rx engages
  in illegal bulk compounding by specializing in producing and dispensing large quantities of topical
  compounded pain creams in set formulations (the “Fraudulent Compounded Pain Creams”), which are not
  approved by the United States Food and Drug Administration (“FDA”), without tailoring the medications
  to the individual needs of any individual patient, and without complying with state and effectiveness of
  mass produced drug products. Moreover, there is a a confidentiality order in place which was executed by
  all parties was so-ordered by Chief Magistrate Judge Roanne L. Mann on December 23, 2019. See Docket
  No. 67. Therefore, the documents and information sought is plainly relevant and proportional to the needs
  of the instant matter, and must be produced.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 34 of 66 PageID #: 1755


RIVKIN RADLER LLP

  April 15, 2020
  Page 6



  Document Request Nos. 3-6, 9, 19-24, 26-30, 32-36:

  GEICO requested that Dr. Patrick produce the following:

        “[f]or each prescription for a Pharmaceutical, including Compounded Pain Creams, [Dr. Patrick]
         signed, authorized, and/or issued, all communications with the applicable patient or the patient’s
         representative”;

        “[a]ll Prescription Stamps/Labels, Prescription Forms and accompanying documents that the
         Pharmacy provided to [Dr. Patrick]”;

        “[a]ll documents, communications, agreements or correspondence concerning the use of
         Prescription Stamps/Labels and Prescription Forms to prescribe Pharmaceuticals, including the
         Compounded Pain Creams”;

        “[a]ll communications, correspondence or documents concerning the creation of the formulations of
         any of the Compounded Pain Creams filled or dispensed by the Pharmacy”;

        “[a]ll agreements between [Dr. Patrick] and the Pharmacy Defendants”;

        “[a]ll brochures, catalogues, sales manuals, marketing materials, and related documents concerning
         the Pharmacy and/or any of their Pharmaceuticals, including the Compounded Pain Creams”;

        “[a]ll agreements between [Dr. Patrick] and Metrocare Medical, P.C., or any other healthcare
         professional corporation or practice that treats insureds to whom [Dr. Patrick has] prescribed
         Pharmaceuticals”;

        “[a]ll communications between [Dr. Patrick] and Metrocare Medical, P.C., or any other healthcare
         professional corporation that treats insureds to whom [Dr. Patrick has] prescribed Pharmaceuticals”;

        “[a]ll agreements between [Dr. Patrick] and any person concerning Metrocare Medical, P.C., or any
         other healthcare professional corporation that treats insureds to whom [Dr. Patrick has] prescribed
         Pharmaceuticals”;

        “[a]ll agreements between [Dr. Patrick] and the Prescribing Defendants”;

        “[a]ll communications between [Dr. Patrick] and the Prescribing Defendants”;

        “[a]ll agreements between [Dr. Patrick] and the Pharmacy Defendants”;
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 35 of 66 PageID #: 1756


RIVKIN RADLER LLP

  April 15, 2020
  Page 7



        “[a]ll communications between any of the Defendants and Epione Medical, P.C., City Anesthesia
         Healthcare, P.C., Metrocare Medical, P.C., Time to Care Medical, P.C., Gara Medical Care, P.C.,
         Preferred Medical, P.C., Paramount Medical Services, P.C., Metro Pain Specialists, P.C. and any
         other healthcare professional corporation that treats insureds to whom any of the Prescribing
         Defendants have prescribed Pharmaceuticals”;

        “[a]ll documents and agreements with any person and/or entity that provides services for or on
         behalf of [Dr. Patrick] concerning Metrocare Medical, P.C., including: (i) operation and/or
         management; (ii) marketing; (iii) billing; (iv) collection; (v) advertising; (vi) clerical; (vii)
         administrative; (viii) consulting; (ix) health care staffing; (x) transportation; (xoi) maintenance
         services and/or (xii) delivery services”;

        “[a]ll communications between [Dr. Patrick] and any person that provides goods or services to
         Metrocare Medical, P.C., including: (i) operation and/or management; (ii) marketing; (iii) billing;
         (iv) collection; (v) advertising; (vi) clerical; (vii) administrative; (viii) consulting; (ix) health care
         staffing; (x) transportation; (xi) maintenance services and/or (xii) delivery services”;

        “[a]ll documents concerning any authorization by [Dr. Patrick] given to anyone to sign [Dr.
         Patrick’s] name or to apply a signature stamp or electronic signature of [Dr. Patrick’s] name on any
         document that has been submitted to GEICO”;

        “[a]ll documents concerning any authorization by [Dr. Patrick] given to anyone to prescribe
         Pharmaceuticals in [Dr. Patrick’s] name”;

        “[a]ll treatment plans prepared by [Dr. Patrick] for any patient who was prescribed a Compounded
         Pain Cream and all documents reflecting why and when the drug was provided, any effects of the
         drug reported by the patient, and any changes made to the treatment plans for any patient prescribed
         such drug”;

        “[a]ll documents demonstrating that the Compounded Pain Cream prescribed by [Dr. Patrick], and
         filled or dispensed by the Pharmacy, were medically necessary, including, but not limited to, letters
         of medical necessity and any research performed to support the same”;

        “[a]ll documents concerning any and all training undertaken or received by [Dr. Patrick] concerning
         the prescription of compounded drugs and the formulations of compounded drugs”;

        “[a]ll documents concerning any criminal, disciplinary, administrative, or malpractice investigation
         or proceeding involving [Dr. Patrick]”; and
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 36 of 66 PageID #: 1757


RIVKIN RADLER LLP

  April 15, 2020
  Page 8


        “[a]ll transcripts of any testimony given by [Dr. Patrick] (including but not limited to testimony
         given in connection with litigation, arbitrations or examinations under oath) by or on behalf of
         Metrocare Medical, P.C., or any other professional healthcare corporation that [Dr. Patrick has or
         has been] associated with, including all documents marked in connection with the testimony.”

  Dr. Patrick responded that “[n]o responsive documents” in response to these demands exist in Dr.
  Patrick’s possession, custody, or control.

  Dr. Patrick has a duty to preserve and collect responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these demand did not exit, have never existed, or whether they exist but are not in direct possession,
  custody of Dr. Patrick.

  Document Request Nos. 8, 14, 16-17:

  GEICO requested that Dr. Patrick produce the following:

        “[a]ll documents concerning communications between [Dr. Patrick] and any person concerning the
         Pharmacy Defendants”;

        “[a]ll attendance records, timesheets, personnel records, W-2 forms, W-9 forms, employment
         contracts, or corporation records concerning [Dr. Patrick’s] association and/or employment with any
         healthcare corporation or practice where [Dr. Patrick] prescribed any Pharmaceuticals, including
         any Compounded Pain Cream”; and

        “[a]ll K-2s, W-2s, and 1099s issued to or by [Dr. Patrick] concerning Metrocare Medical, P.C., or
         any other healthcare professional corporation that treats insureds to whom [Dr. Patrick has]
         prescribed Pharmaceuticals.”


  Dr. Patrick objected to these demands on the ground that the demands are “unduly vague, overbroad and
  disproportionate to the needs of the case.”

  Dr. Patrick’s objections are without merit. GEICO’s requests are precisely tailored to lead to discoverable
  evidence which is material and relevant to the claims set forth in GEICO’s complaint. Specifically, GEICO
  alleges that the Defendants engaged in illegal, collusive arrangements in which the Prescribing Defendants
  routinely prescribed or purported to prescribe the Fraudulent Pharmaceuticals, including Compounded Pain
  Creams in exchange for financial kickbacks and incentives from the Pharmacy Defendants, without regard
  to genuine patient care. Further, the financial records, such as those requested in the above documents
  requests, are discoverable to the extent that they will assist Plaintiffs in demonstrating that the Defendants’
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 37 of 66 PageID #: 1758


RIVKIN RADLER LLP

  April 15, 2020
  Page 9


  fraudulent scheme, and therefore, their financial gain, was dependent on those to whom they paid
  kickbacks. “Evidence of a defendant’s motive for participation in a fraudulent scheme is discoverable” and
  financial documents such as those sought in the instant matter “are discoverable to establish that motive.”
  State Farm Mut. Auto. Ins. Co. v. Fayda, 14-CV-9792 (WHP)(JCF), 2015 U.S. Dist. Lexis 162164
  (S.D.N.Y. 2015); citing, State Farm. Mut. Auto Ins. Co. v. CPT Medical Services, P.C., 375 F. Supp. 2d
  141, 155-56 (E.D.N.Y. 2000) (financial records “may be relevant to establishing that defendants profited
  from their willingness” to order medically-unnecessary tests). Therefore, the documents and information
  sought is plainly relevant and proportional to the needs of the instant matter.

  Document Request No. 12:

  GEICO requested that Dr. Patrick produce “[a]ll treatment records, re-evaluation reports, notes and
  accompanying patient reports for each patient whom [Dr. Patrick] prescribed Pharmaceuticals.”

  Dr. Patrick objected on the grounds that the demand is “disproportionate to the case because such
  treatment records are in GEICO’s possession, custody and control.”

  Based on Dr. Patrick’s response, it appears that he has misinterpreted GEICO’s demand. To clarify,
  GEICO is seeking records for all patients to whom Dr. Patrick prescribed Pharmaceuticals. Therefore, Dr.
  Patrick’s objections are without merit as these records are not in GEICO’s possession, custody or control.
  The documents and information sought is plainly relevant and proportional to the needs of the instant
  matter, and must be produced.

                                                  *    *   *

  Both Fed. R. Civ. P. 37(a)(2)(B) and E.D.N.Y. Local Civil Rule 37.3 require good faith efforts to resolve
  discovery disputes as a condition precedent to motion practice. This letter shall constitute a good faith
  effort on GEICO’s behalf to avoid the need for judicial intervention.

  We look forward to your prompt response.

                                                      Very truly yours,

                                                      RIVKIN RADLER LLP

                                                      ]xÇÇ|yxÜ TuÜxâ
                                                      Jennifer Abreu
Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 38 of 66 PageID #: 1759



                                                                                                          WWW.RIVKINRADLER.COM

                                                                                                          926 RXR Plaza
                                                                                                          Uniondale, NY 11556‐0926
                                                                                                          T 516.357.3000 F 516.357.3333


 JENNIFER ABREU
 (516) 357-3218
 jennifer.abreu@rivkin.com


                                                                April 15, 2020

  VIA ELECTRONIC AND REGULAR MAIL
 Abe George, Esq.
 Law Offices of Abe George, P.C.
 40 Wall Street, 60th floor
 New York, NY 10005
 abegeorgenyc@gmail.com

 Re:             Government Employees Insurance Company, et al. v. Wellmart Rx Inc., et al.
                 Docket No. 1:19-cv-04414 (KAM)(RLM)
                 RR File No.: 005100-02794


 Counselor:

 We represent Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO
 General Insurance Company, and GEICO Casualty Company (together “GEICO”) in the above-referenced
 matter. We are in receipt of the Interrogatory Responses and the Document Responses that you served on
 behalf of your client, Michael Jacobi, M.D. (“Dr. Jacobi”), in response to GEICO’s First Set of
 Interrogatories and First Demand for Production of Documents (the “Discovery Demands”). As discussed
 below, numerous Interrogatory and Document Responses are deficient. This letter shall constitute GEICO’s
 effort to “meet and confer” in good faith over these discovery disputes prior to seeking court intervention.

 Please respond promptly so we can avoid unnecessary motion practice.

                                                         Production of Documents

 Initially, GEICO notes that Defendant has agreed to produce certain documents, albeit limited in scope, in
 response to various discovery demands made by GEICO. However, to-date, no documents have been
 provided. Please advise when these documents will be produced.

 Additionally, throughout its discovery responses, Dr. Jacobi repeatedly states that responsive documents
 are not in its “possession, custody or control”. Courts have held that under Federal Rule of Civil Procedure
 34, a responding party’s duty to disclose documents in its “possession, custody, or control” goes beyond
 items that are in the direct possession of the responding party, and includes any items that the responding
 party has the right or ability to obtain from the person with whom possession lies. See, New Falls Corp. v.
 Soni, 2018 U.S. Dist. LEXIS 111953 (E.D.N.Y. 2018)

 66 South Pearl Street, 11th Floor   25 Main Street                       477 Madison Avenue                    2649 South Road
 Albany, NY 12207‐1533               Court Plaza North, Suite 501         New York, NY 10022‐5843               Poughkeepsie, NY 12601‐6843
 T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601‐7082            T 212.455.9555 F 212.687.9044         T 845.473.8100 F 845.473.8777
                                     T 201.287.2460 F 201.489.0495
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 39 of 66 PageID #: 1760


RIVKIN RADLER LLP

  April 15, 2020
  Page 2



  Therefore, we expect that Dr. Jacobi will make a good faith effort to be forthcoming in responding to
  GEICO’s Discovery Demands and comply with his duty to preserve and collect responsive materials
  beyond those that are within in his direct possession.

                                   Deficiencies in Dr. Jacobi’s Responses

  Interrogatory No. 1:

  GEICO requested that Dr. Jacobi “[d]escribe how [he] first became aware of each Pharmacy Defendant
  and the reason(s) why [he] began utilizing the Pharmacy Defendants to dispense any of the
  Pharmaceuticals, including the Compounded Pain Creams.”

  In response, Dr. Jacobi stated that “at a point in time before [he started] referring patients to Wellmart,
  Ruslan Nektalov came to [his] clinic and introduced himself and his services.”

  This response is incomplete. Please supplement Dr. Jacobi’s response to including the following:

        identify when Dr. Jacobi and Ruslan Nektalov’s first meeting took place and describe how this
         meeting occurred;

        describe how Dr. Jacobi first become aware of Defendant Simon Davydov (“Davydov”); and

        explain why Dr. Jacobi began utilizing the Pharmacy Defendants to dispense any of the
         Pharmaceuticals, including the Compounded Pain Creams.

  Interrogatory No. 2:

  GEICO sought that Dr. Jacobi “[i]dentify every person associated with Pharmacy Defendants that [he]
  personally communicated and [his] understanding of that person’s duties and/or role with regard to the
  Pharmacy.”

  Dr. Jacobi responded that “Ruslan Nektalov introduced himself as an owner of the pharmacy.” Dr. Jacobi
  further responded that he mostly dealt with Wellmart Rx’s pharmacists whose names he does not recall.

  This response is incomplete. Please clarify whether or not Dr. Jacobi had any communication(s) with
  Davydov and what Dr. Jacobi understands Davydov’s duties or role to be with regard to the Pharmacy.

  Interrogatory Nos. 5 and 6:
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 40 of 66 PageID #: 1761


RIVKIN RADLER LLP

  April 15, 2020
  Page 3


  GEICO sought that Dr. Jacobi:

        “[i]dentify each type or formulation of Compounded Pain Cream that [Dr. Jacobi] signed,
         authorized and/or issued a prescription for”; and

        “[f]or each type/formulation of Compounded Pain Cream prescribed by [Dr. Jacobi], identify who
         formulated or decided upon the particular combination of ingredients that makes up the
         compounded product as a whole”.

  Dr. Jacobi responded that “to the best of [his] recollection, he only prescribed 220N or 220W compounded
  pain creams.” Dr. Jacobi further responded that prior to using Wellmart Rx, he prescribed compounded
  pain creams to patients and discussed those formulations with the pharmacists at Wellmart Rx who then
  suggested that he prescribe “220N or 220W”.

  This response is incomplete and needs further clarification. Please supplement Dr. Jacobi’s response with
  the following:

        identify the formulations of the compounded pain creams that Dr. Jacobi identifies as “220N” and
         “220W”; and

        identify the type and/or formulations of the compounded pain creams that Dr. Jacobi prescribed
         prior to using Wellmart Rx and who formulated those particular combinations of ingredients.

  Interrogatory No. 7:

  GEICO requested that “[f]or each Compounded Pain Cream identified in response to Interrogatory No. 5,
  [Dr. Jacobi] identify any medical studies, research or literature supporting the efficacy of each, including
  but not limited to the efficacy of each in topical form.”

  Dr. Jacobi responded that the “ingredients that are the building blocks for 220N or 220W compounded
  [pain creams] are ingredients that are well accepted in the medical field for pain.”

  This response is incomplete. Please identify what ingredients Dr. Jacobi identifies as the “building blocks
  for 220N or 220W” compounded pain creams. Further, identify any medical studies, research or literature
  that supports Dr. Jacobi’s statement that these ingredients are “well accepted in the medical field for pain”.

  Interrogatory No. 8:
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 41 of 66 PageID #: 1762


RIVKIN RADLER LLP

  April 15, 2020
  Page 4


  GEICO requested that Dr. Jacobi “[i]dentify and describe how prescriptions (whether electronic or non-
  electronic) issued by [Dr. Jacobi] were transmitted to the Pharmacy Defendants, including but not limited
  to the names of personnel who assisted [Dr. Jacobi] in that regard.”

  Dr. Jacobi responded that he either faxed or electronically transmitted prescriptions to the Pharmacy
  Defendants. Moreover, Dr. Jacobi further responded that the “any receptionist at the front desk would fax
  it” for him.

  This response is not complete. Please identify the names of the receptionists that faxed prescriptions to the
  Pharmacy Defendants on behalf of Dr. Jacobi, and the professional corporations and clinic locations where
  each receptionist worked.

  Interrogatory Nos. 16 and 18:

  GEICO requested that Dr. Jacobi:

         “[s]tate whether [he] prescribed any compounded pain products to patients treating with each entity
          [he owned in whole or part] and identify the formulations of such products, including the pharmacy
          that compounded and dispensed them”; and

         “[f]or each entity or provider identified in response to [Interrogatory No. 16], state whether [he]
          prescribed any compounded drugs to patients treating at each entity and identify the formulations
          of such products and the pharmacy that compounded and dispensed them per [his] prescriptions”.

  Dr. Jacobi responded that he “only prescribed 220N or 220W with Epione.”

  This response is incomplete. Please identify every pharmacy that compounded and dispensed the
  compounded pain creams “220N” or “220W” to Epione Medical, P.C.’s patients. Further, clarify whether
  or not Dr. Jacobi prescribes any compounded pain cream(s) to patients at NYC Medical Treatment, P.C.,
  Vascular Center or NY Vein Treatment Center and, if so, identify the formulations of those compounded
  pain creams and the pharmacies that filled those prescriptions.

  Interrogatory No. 21:

  GEICO requested that Dr. Jacobi “[i]dentify all instances in which [he] gave testimony (including but not
  limited to testimony given in connection with litigation, arbitrations, or examinations under oath) in
  connection with professional healthcare goods or services rendered by [Dr. Jacobi] or on behalf of any
  professional entity.”
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 42 of 66 PageID #: 1763


RIVKIN RADLER LLP

  April 15, 2020
  Page 5


  Dr. Jacobi objected to this request as “overbroad, vague, ambiguous, and unduly burdensome.” Dr. Jacobi
  further objected to this request because “it seeks documents and/or information within Defendants’ [sic]
  alleged records, custody and control.”

  Dr. Jacobi’s objection is without merit. GEICO’s request are not overbroad and are precisely tailored to
  lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  GEICO claims that the Defendants perpetuated and engaged in a scheme to defraud GEICO out of millions
  of dollars in No-Fault Benefits by submitting, or causing to be submitted, thousands of fraudulent claims
  seeking payment for a multitude of Fraudulent Pharmaceuticals dispensed to Insureds. Specifically, GEICO
  further alleges that the Defendants participate in illegal, collusive relationships in which the Pharmacy
  Defendants solicit and receive illegal prescriptions from the Prescribing Defendants in exchange for
  unlawful kickbacks and other financial incentives. Therefore, testimony regarding Dr. Jacobi’s provision of
  healthcare goods and services is plainly relevant and proportional to the needs of the instant matter and
  directly related to the provision and billing of such healthcare services. Moreover, the request is not limited
  to instances in which GEICO requested the testimony (i.e., examinations under oath requested by GEICO)
  or instances in which GEICO was a party to the action. Therefore, any objection that the information
  requested is within GEICO’s possession is without merit.

  Document Request Nos. 1-3:

  GEICO requested the following:

        “[a]ll prescriptions [Dr. Jacobi] signed, authorized and/or issued concerning any Pharmaceutical,
         including Compounded Pain Creams”;

        “[f]or each prescription [Dr. Jacobi] signed, authorized, and/or issued, documents reflecting that the
         prescription for the Pharmaceutical was sent to or filled by the Pharmacy”; and

        “[f]or each prescription for a Pharmaceutical, including Compounded Pain Creams, [Dr. Jacobi]
         signed, authorized, and/or issued, all communications with the applicable patient or the patient’s
         representative”.

  Dr. Jacobi objected to the above demands on the grounds that they are “overbroad, vague, ambiguous, and
  unduly burdensome.” Dr. Jacobi further objected on the grounds that the responsive demands and/or
  information are “within the Plaintiffs’ alleged records, custody and control.”

  Dr. Jacobi’s objections are without merit. The requests are proper in that the demands are precisely tailored
  to lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s
  complaint. Specifically, GEICO alleges that the Defendants engaged in illegal, collusive arrangements in
  which the Prescribing Defendants routinely prescribed or purported to prescribe the Fraudulent
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 43 of 66 PageID #: 1764


RIVKIN RADLER LLP

  April 15, 2020
  Page 6


  Pharmaceuticals, including Compounded Pain Creams in exchange for financial kickbacks and incentives
  from the Pharmacy Defendants, without regard to genuine patient care. GEICO further alleges that
  Wellmart Rx engaged in mass production and dispensing of topical compounded pain creams in set
  formulations (the “Fraudulent Compounded Pain Creams”), which are not approved by the United States
  Food and Drug Administration (“FDA”), without tailoring the medications to the individual needs of any
  individual patient, and without complying with state and federal licensing requirements designed to ensure
  the quality, safety and effectiveness of mass produced drug products. Therefore, the documents and
  information sought is plainly relevant and proportional to the needs of the instant matter.

  Document Request Nos. 4-5, 12, 21:

  GEICO requested that Dr. Jacobi produce the following documents:

        “[a]ll Prescription Stamps/Labels, Prescription Forms and accompanying documents that the
         Pharmacy provided to [Dr. Jacobi]”;

        “[a]ll documents, communications, agreements or correspondence concerning the use of
         Prescription Stamps/Labels and Prescription Forms to prescribe Pharmaceuticals, including the
         Compounded pain Creams”;

        “[a]ll treatment records, evaluation reports, notes and accompanying patient records for each patient
         to whom [Dr. Jacobi] prescribed Pharmaceuticals”; and

        “[a]ll agreements between [Dr. Jacobi] and any person concerning Epione Medical, P.C. or any
         other healthcare professional corporation that treats insureds to whom [Dr. Jacobi has] prescribed
         Pharmaceuticals”.

  Dr. Jacobi objected to these demands on the grounds that the demands are “overbroad, vague, ambiguous,
  and unduly burdensome.”

  Dr. Jacobi’s objections are without merit. This request is proper in that the demands are precisely tailored
  to lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s
  complaint. Specifically, GEICO alleges that Wellmart Rx engaged in mass production and dispensing of
  the Fraudulent Compounded Pain Creams, which are not approved by the FDA, without tailoring the
  medications to the individual needs of any individual patient, and without complying with state and federal
  licensing requirements designed to ensure the quality, safety and effectiveness of mass produced drug
  products. GEICO further alleges that the Pharmacy Defendants entered illegal, collusive agreements with
  the Prescribing Defendants who – without regard to genuine patient care and in exchange for kickbacks and
  other incentives from the Pharmacy Defendants – generated boilerplate, formulaic, illusory and/or
  medically unnecessary prescriptions for Fraudulent Pharmaceuticals, including the Fraudulent
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 44 of 66 PageID #: 1765


RIVKIN RADLER LLP

  April 15, 2020
  Page 7


  Compounded Pain Creams, often using labels, rubber stamps or preprinted template prescription forms
  generated and supplied to them by the Pharmacy Defendants in violation of law. Moreover, GEICO alleges
  that the Pharmacy Defendants provide the Prescribing Defendant with prescription forms, stamps and
  labels so as to make it as convenient as possible for them to authorize as many prescriptions as possible for
  the Fraudulent Pharmaceuticals, including the Compounded Pain Cream. Therefore, the documents and
  information sought is plainly relevant and must be provided.

  Document Request Nos. 6 and 31:

  GEICO requested the following:

        “[a]ll communications, correspondence or documents concerning the creation of the formulations of
         the Compounded Pain Creams filled or dispensed by the Pharmacy”; and

        “[a]ll studies and/or documents concerning any research studies, including any peer review and/or
         double blind studies or practices guidelines, regarding protocols for and/or the medical utility/value
         of any of Compounded Pain Cream, topical cream/gel/ointment and/or topical pain patches
         prescribed by [Dr. Jacobi]”.

  Dr. Jacobi objected to the above demands on the grounds that they are “overbroad, vague, ambiguous, and
  unduly burdensome.” Despite these objections, Dr. Jacobi stated he was not in possession of any of the
  requested documents.”

  Dr. Jacobi’s objections are without merit. The requests are proper in that the demands are precisely tailored
  to lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s
  complaint. Specifically, GEICO alleges that the Defendants engaged in illegal, collusive arrangements in
  which the Prescribing Defendants routinely prescribed or purported to prescribe the Fraudulent
  Pharmaceuticals, including Compounded Pain Creams in exchange for financial kickbacks and incentives
  from the Pharmacy Defendants, without regard to genuine patient care. GEICO further alleges that
  Wellmart Rx engaged in mass production and dispensing of Fraudulent Compounded Pain Creams, which
  are not approved by the FDA, without tailoring the medications to the individual needs of any individual
  patient, and without complying with state and federal licensing requirements designed to ensure the quality,
  safety and effectiveness of mass produced drug products. Therefore, the documents and information sought
  is plainly relevant and proportional to the needs of the instant matter.

  Dr. Jacobi has a duty to preserve and collective responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these demands do not exist, have never existed, or whether they exist but are not in direct possession,
  control or custody of Dr. Jacobi.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 45 of 66 PageID #: 1766


RIVKIN RADLER LLP

  April 15, 2020
  Page 8


  Document Request Nos. 13, 15, 23, 25-26, 35:

  GEICO requested the following:

        “[a]ll brochures, catalogues, sales manuals, marketing materials and related documents concerning
         the Pharmacy and/or any of their Pharmaceuticals, including Compounded Pain Creams”;

        “[a]ll curriculum vitae or resumes for [Dr. Jacobi]”;

        “[a]ll communications between [Dr. Jacobi] and the Prescribing Defendants”;

        “[a]ll communications between [Dr. Jacobi] and the Pharmacy Defendants”;

        “[a]ll communications between any of the Defendants and Epione Medical, P.C., City Anesthesia
         Healthcare, P.C., Frank Sauchelli, M.D., New York Pain Management Group, P.C., Metrocare
         Medical, P.C., Time to Care Medical, P.C., Gara Medical Care, P.C., Preferred Medical, P.C.,
         Paramount Medical Services, P.C., Metro Pain Specialists, P.C. and any other healthcare
         professional corporation that treats insureds to whom any of the Prescribing Defendants have
         prescribed Pharmaceuticals”; and

        “[a]ll documents concerning any criminal, disciplinary, administrative or malpractice investigation
         or proceeding involving [Dr. Jacobi]”.

  In response to each of the document requests above, Dr. Jacobi stated he was “not in possession of any
  such documents.”

  Dr. Jacobi has a duty to preserve and collect responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these demands do not exist, have never existed, or whether they exist but are not in direct possession,
  control or custody of Dr. Jacobi.

  Document Request Nos. 14, 20, 27, 28:

  GEICO requested that Dr. Jacobi produce the following:

        “[a]ll attendance records, timesheets, personnel records, W-2 forms, W-9 forms, employment
         contracts, or corporation records concerning [Dr. Jacobi’s] association and/or employment with any
         healthcare corporation or practice where [Dr. Jacobi] prescribed any Pharmaceuticals, including any
         Compounded Pain Cream”;
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 46 of 66 PageID #: 1767


RIVKIN RADLER LLP

  April 15, 2020
  Page 9


        “[a]ll communications between [Dr. Jacobi] and Epione Medical, P.C., or any other healthcare
         professional corporation that treats insureds to whom [Dr. Jacobi has] prescribed Pharmaceuticals”;

        “[a]ll documents and agreements with any person and/or entity that provides services for or on
         behalf of [Dr. Jacobi] concerning Epione Medical, P.C., including: (i) operation and/or
         management; (ii) marketing; (iii) billing; (iv) collection; (v) advertising; (vi) clerical; (vii)
         administrative; (viii) consulting; (ix) healthcare staffing; (x) transportation; (xi) maintenance
         services and/or (xii) delivery services”; and

        “[a]ll communications between [Dr. Jacobi] and any person that provides services for or on behalf
         of [Dr. Jacobi] concerning Epione Medical, P.C., including: (i) operation and/or management; (ii)
         marketing; (iii) billing; (iv) collection; (v) advertising; (vi) clerical; (vii) administrative; (viii)
         consulting; (ix) healthcare staffing; (x) transportation; (xi) maintenance services and/or (xii)
         delivery services”.

  In response to each of the demands above, Dr. Jacobi alleges that the requests seek documents and
  information that is “irrelevant and not reasonably calculated to lead to the discovery of admissible
  evidence.” Dr. Jacobi further objects to the demands on the grounds that the requests are “overbroad,
  vague, ambiguous, and unduly burdensome” and that GEICO is already in possession and/or has custody
  or control of several of the requested documents.

  Dr. Jacobi’s objections are without merit. This request is proper in that it is both relevant to GEICO’s
  claims and proportional to the needs of the case. GEICO’s requests are precisely tailored to lead to
  discoverable evidence which is material and relevant to the claims set forth in GEICO’s Complaint.
  Specifically, GEICO claims that the Defendants perpetuated and engaged in a scheme to defraud GEICO
  out of millions of dollars in No-Fault Benefits by submitting, or causing to be submitted, thousands of
  fraudulent claims seeking payment for a multitude of Fraudulent Pharmaceuticals dispensed to Insureds.
  GEICO claims that the Defendants perpetuated that scheme by, among other things, entering into collusive
  arrangements in which the Pharmacy Defendants provided kickbacks or incentives to the Prescribing
  Defendants in exchange for prescriptions for the Fraudulent Pharmaceuticals including the Fraudulent
  Compounded Pain Creams which were illegally manufactured and dispensed by Pharmacy Defendants.
  Therefore, the documents and information sought is plainly relevant and proportional to the needs of the
  instant matter.

  Document Request Nos. 16 and 17:

  GEICO requested that Dr. Jacobi produce the following documents:
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 47 of 66 PageID #: 1768


RIVKIN RADLER LLP

  April 15, 2020
  Page 10


         “[a]ll K-1s, W-2s, and 1099s issued to or by [Dr. Jacobi] concerning Epione Medical, P.C., or any
          other healthcare professional corporation that treats insureds to whom [Dr. Jacobi has] prescribed
          Pharmaceuticals”; and

         “[a]ll Federal, New York State, and New York City income tax returns prepared or filed by [Dr.
          Jacobi], including all attachments and schedules, during the time that [Dr. Jacobi was] associated
          with Epione Medical, P.C., or any other healthcare professional corporation that treats insureds to
          whom [Dr. Jacobi has] prescribed Pharmaceuticals”.

  Dr. Jacobi objects to these demands on the grounds that the demands are “vague, overbroad and unduly
  burdensome.” Further, Dr. Jacobi objects to these demands on the grounds that it requests tax returns,
  which are subject to quasi-privilege.

  Dr. Jacobi’s objections are without merit. This request is proper in that it is both relevant to GEICO’s
  claims and proportional to the needs of the case. GEICO’s requests are precisely tailored to lead to
  discoverable evidence which is material and relevant to the claims set forth in GEICO’s Complaint.
  Specifically, GEICO alleges that the Defendants engaged in illegal, collusive arrangements in which the
  Prescribing Defendants routinely prescribed or purported to prescribe the Fraudulent Pharmaceuticals,
  including Compounded Pain Creams, pursuant to predetermined protocols and in exchange for financial
  kickbacks and incentives from the Pharmacy Defendants, without regard to genuine patient care. Therefore,
  the documents and information sought is plainly relevant and proportional to the needs of the instant
  matter.

  Furthermore, the financial records, such as those requested in the above documents requests, are
  discoverable to the extent that they will assist Plaintiffs in demonstrating that the Defendants’ fraudulent
  scheme, and therefore, their financial gain, was dependent on those to whom they paid kickbacks.
  “Evidence of a defendant’s motive for participation in a fraudulent scheme is discoverable” and financial
  documents such as those sought in the instant matter “are discoverable to establish that motive.” State Farm
  Mut. Auto. Ins. Co. v. Fayda, 14-CV-9792 (WHP)(JCF), 2015 U.S. Dist. Lexis 162164 (S.D.N.Y. 2015);
  citing, State Farm. Mut. Auto Ins. Co. v. CPT Medical Services, P.C., 375 F. Supp. 2d 141, 155-56
  (E.D.N.Y. 2000) (financial records “may be relevant to establishing that defendants profited from their
  willingness” to order medically-unnecessary tests).

  Document Request Nos. 32 and 33:

  GEICO requested that Dr. Jacobi provide:

         “[a]ll treatment plans prepared by [him] for any patient who was prescribed a Compounded Pain
          Cream and all documents reflecting why and when the drug was provided, any effects of the drug
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 48 of 66 PageID #: 1769


RIVKIN RADLER LLP

  April 15, 2020
  Page 11


          reported by the patient, and any changes made to the treatment plans for any patient prescribed
          such drug”; and

          “[a]ll documents demonstrating that the Compounded Pain Cream prescribed by [Dr. Jacobi], and
          filled or dispensed by the Pharmacy, were medically necessary, including, but not limited to, letters
          of medical necessity and any research performed to support the same”.

  Dr. Jacobi objected to these demands on the grounds that they are “overbroad, vague, ambiguous, and
  unduly burdensome.” Despite his objections, Dr. Jacobi requested “a more specific request of the specific
  patient file” in order to produce the relevant documents for the above requests.

  Dr. Jacobi’s objections are without merit. These demands are precisely tailored to lead to discoverable
  evidence which is material and relevant to the claims set forth in GEICO’s Complaint. As alleged in
  GEICO’s complaint, the Pharmacy Defendants entered into illegal, collusive agreements with the
  Prescribing Defendants who – in exchange for kickbacks – generated illusory and/or unnecessary
  prescriptions for the Fraudulent Pharmaceuticals that were directed to Wellmart Rx without regard for
  genuine patient care. Pursuant to fraudulent treatment and billing protocols, Prescribing Defendants
  generated boilerplate, formulaic, illusory and/or medically unnecessary prescriptions for Fraudulent
  Pharmaceuticals, often using labels, rubber stamps or preprinted template prescription forms generated and
  supplied to them by the Pharmacy Defendants in violation of law. Moreover, while the request seeks
  documents pertaining to multiple patients, the requests seek specific documents pertaining to patients who
  have receive a prescription for a specific prescription – i.e., a prescription issued by Dr. Jacobi for a
  Compounded Pain Cream. Therefore, the documents and information sought is unambiguous, are plainly
  relevant and proportional to the needs of the instant matter, and must be produced.

  Document Request Nos. 36 and 38:

  GEICO requested that Dr. Jacobi provide:

         “[a]ll transcripts of any testimony given by [Dr. Jacobi] (including but not limited to testimony
          given in connection with litigation, arbitrations, or examinations under oath) by or behalf of Epione
          Medical, P.C., or any other professional healthcare corporation that [Dr. Jacobi is or has] been
          associated with, including all documents marked in connection with the testimony”; and

         “[d]ocuments sufficient to identify all computer software, practice management systems,
          prescription-related software/systems that [Dr. Jacobi has] used in the course of Epione Medical,
          P.C., respective businesses, whether owned by [Dr. Jacobi] or not”.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 49 of 66 PageID #: 1770


RIVKIN RADLER LLP

  April 15, 2020
  Page 12


  Dr. Jacobi objected to these demands on the grounds that they are “overbroad, vague, ambiguous, and
  unduly burdensome.” Dr. Jacobi further responded that GEICO is “already in possession of [these
  materials] from prior litigation.”

  Dr. Jacobi’s objections are without merit. These demands are precisely tailored to lead to discoverable
  evidence which is material and relevant to the claims set forth in GEICO’s Complaint. GEICO’s request are
  not overbroad and are precisely tailored to lead to discoverable evidence which is material and relevant to
  the claims set forth in GEICO’s complaint. Specifically, GEICO claims that the Defendants perpetuated
  and engaged in a scheme to defraud GEICO out of millions of dollars in No-Fault Benefits by submitting,
  or causing to be submitted, thousands of fraudulent claims seeking payment for a multitude of Fraudulent
  Pharmaceuticals dispensed to Insureds. Therefore, the documents and information sought is plainly relevant
  and directly related to the provision and billing of healthcare services and proportional to the needs of the
  instant matter. Moreover, please identify the “prior litigation” Dr. Jacobi refers to in his response to the
  above demands.

                                                  *    *    *

  Both Fed. R. Civ. P. 37(a)(2)(B) and E.D.N.Y. Local Civil Rule 37.3 require good faith efforts to resolve
  discovery disputes as a condition precedent to motion practice. This letter shall constitute a good faith
  effort on GEICO’s behalf to avoid the need for judicial intervention.

  We look forward to your prompt response.

                                                      Very truly yours,

                                                      RIVKIN RADLER LLP

                                                      ]xÇÇ|yxÜ TuÜxâ
                                                      Jennifer Abreu
Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 50 of 66 PageID #: 1771



                                                                                                          WWW.RIVKINRADLER.COM

                                                                                                          926 RXR Plaza
                                                                                                          Uniondale, NY 11556‐0926
                                                                                                          T 516.357.3000 F 516.357.3333


 JENNIFER ABREU
 (516) 357-3218
 jennifer.abreu@rivkin.com




                                                                April 15, 2020

 VIA ELECTRONIC AND REGULAR MAIL
 Abe George, Esq.
 Law Offices of Abe George, P.C.
 40 Wall Street, 60th floor
 New York, NY 10005
 abegeorgenyc@gmail.com

 Re:             Government Employees Insurance Company, et al. v. Wellmart Rx Inc., et al.
                 Docket No. 1:19-cv-04414 (KAM)(RLM)
                 RR File No.: 005100-02794


 Counselor:

 We represent Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO
 General Insurance Company, and GEICO Casualty Company (together “GEICO”) in the above-referenced
 matter. We are in receipt of the Interrogatory Responses and the Document Responses that you served on
 behalf of your client, Mihaela Dajdea, P.A. (“Dajdea”), in response to GEICO’s First Set of Interrogatories
 and First Demand for Production of Documents (the “Document Demands”). As discussed below,
 numerous Interrogatory and Document Responses are deficient. This letter shall constitute GEICO’s effort
 to “meet and confer” in good faith over these discovery disputes prior to seeking court intervention.

 Please respond promptly so we can avoid unnecessary motion practice.

                                                         Production of Documents

 Initially, GEICO notes that Defendant has agreed to produce certain documents, albeit limited in scope, in
 response to various discovery demands made by GEICO. However, to-date, no documents have been
 provided. Accordingly, please advise as to when the outstanding documents referenced in Defendant’s
 responses will be produced.

 Additionally, throughout its discovery responses, Dajdea repeatedly states that responsive documents are
 not in her “possession, custody or control”. Courts have held that under Federal Rule of Civil Procedure 34,
 a responding party’s duty to disclose documents in its “possession, custody, or control” goes beyond items
 that are in the direct possession of the responding party, and includes any items that the responding party

 66 South Pearl Street, 11th Floor   25 Main Street                       477 Madison Avenue                    2649 South Road
 Albany, NY 12207‐1533               Court Plaza North, Suite 501         New York, NY 10022‐5843               Poughkeepsie, NY 12601‐6843
 T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601‐7082            T 212.455.9555 F 212.687.9044         T 845.473.8100 F 845.473.8777
                                     T 201.287.2460 F 201.489.0495
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 51 of 66 PageID #: 1772


RIVKIN RADLER LLP

  April 15, 2020
  Page 2


  has the right or ability to obtain from the person with whom possession lies. See, New Falls Corp. v. Soni,
  2018 U.S. Dist. LEXIS 111953 (E.D.N.Y. 2018)

  Therefore, we expect that Dajdea will make a good faith effort to be forthcoming in responding to
  GEICO’s discovery demands and comply with its duty to preserve and collect responsive materials beyond
  those that are within in her direct possession.

                                     Deficiencies in Dajdea’s Responses

  Interrogatory No. 1:

  GEICO requested that Dajdea “[d]escribe how [she] first became aware of each Pharmacy Defendant and
  the reason(s) why [she] began utilizing the Pharmacy Defendants to dispense any of the Pharmaceuticals,
  including the Compounded Pain Creams.”

  Dajdea responded that Dr. Jacobi informed her of Wellmart Rx and the “advantages of Compounded Pain
  Creams.”

  This response is incomplete. Please supplement Dajdea’s response to include the following:

        identify when and how Dr. Jacobi informed Dajdea of Wellmart Rx;

        clarify why Dajdea began utilizing the Pharmacy Defendants when she learned from Dr. Jacobi
         about the “advantages of Compounded Pain Creams”; and

        describe how Dajdea first became aware of Ruslan Nektalov a/k/a Russ Netka (“Nektalov”) and
         Simon Davydov (“Davydov”).

  Interrogatory No. 3:

  GEICO requested that Dadjea “[i]dentify every person associated with [her] and/or [her] medical
  practice(s) that communicated with the Pharmacy Defendants.”

  Dajdea responded that she “did not know anyone at the pharmacy.”

  This response is incomplete. Please clarify whether or not anyone associated with Dadjea and/or her
  medical practice(s) communicated with the Pharmacy Defendants.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 52 of 66 PageID #: 1773


RIVKIN RADLER LLP

  April 15, 2020
  Page 3


  Interrogatory Nos. 5 and 6:

  GEICO requested that Dajdea:

         “[i]dentify each type or formulation of Compounded Pain Cream that [she] signed, authorized
          and/or issued a prescription for”; and

         “[f]or each type/formulation of Compounded Pain Cream prescribed by [Dajdea], identify who
          formulated or decided upon the particular combination of ingredients that makes up the
          compounded product as a whole”.

  Dajdea responded that she signed, authorized and/or issued a prescriptions for “220N or 220W
  compounded pain creams.” Dajdea further responded that “Dr. Jacobi recommended creams for
  Defendant to prescribe.”

  This response is incomplete. Please supplement Dajdea’s response with the following information:

         identify the formulations of the compounded pain creams that Dadjea identifies as “220N” and
          “220W”; and

         identify the person(s) and/or pharmacy that formulated or decided upon the particular combination
          of ingredients that makes up the “220N or 220W compounded pain creams” that Dr. Jacobi
          recommended Dajdea prescribe to patients.

  Interrogatory No. 8:

  GEICO requested that Dajdea “[i]dentify and describe how prescriptions (whether electronic or non-
  electronic) issued by [Dajdea] were transmitted to the Pharmacy Defendants, including but not limited to
  the names of personnel who assisted [Dajdea] in that regard.”

  Dajdea responded that she either faxed or electronically transmitted prescriptions to the Pharmacy
  Defendants. Moreover, Dajdea further responded that “any receptionist at the front desk would fax it” for
  her.

  This response is not complete. Please identify the names of the receptionists at the front desk that fax
  prescriptions to the Pharmacy Defendants and the professional corporation and clinic location where each
  receptionist works.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 53 of 66 PageID #: 1774


RIVKIN RADLER LLP

  April 15, 2020
  Page 4


  Interrogatory No. 19:

  GEICO requested that Dajdea “[i]dentify all bank accounts (with account numbers) into which or from
  which all deposits, transfers, or distributions concerning [Dajdea’s] income and expenses have been made.”

  Dadjea objected to the above demand on the grounds that it was “overbroad, vague, ambiguous, and
  unduly burdensome.” Dajdea further objects on the grounds that the above demand seeks information that
  is irrelevant to Plaintiffs’ claims and not reasonably calculated to lead to the discovery of admissible
  evidence.

  Dadjea’s objections are without merit. GEICO’s request are not overbroad and are precisely tailored to lead
  to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  Specifically, GEICO alleges that the Defendants engaged in illegal, collusive arrangements in which the
  Prescribing Defendants routinely prescribed or purported to prescribe the Fraudulent Pharmaceuticals,
  including Compounded Pain Creams in exchange for financial kickbacks and incentives from the Pharmacy
  Defendants, without regard to genuine patient care. Therefore, the documents and information sought is
  plainly relevant and proportional to the needs of the instant matter.

  Furthermore, the financial records, such as those requested in the above documents requests, are
  discoverable to the extent that they will assist Plaintiffs in demonstrating that the Defendants’ fraudulent
  scheme, and therefore, their financial gain, was dependent on those to whom they paid kickbacks.
  “Evidence of a defendant’s motive for participation in a fraudulent scheme is discoverable” and financial
  documents such as those sought in the instant matter “are discoverable to establish that motive.” State Farm
  Mut. Auto. Ins. Co. v. Fayda, 14-CV-9792 (WHP)(JCF), 2015 U.S. Dist. Lexis 162164 (S.D.N.Y. 2015);
  citing, State Farm. Mut. Auto Ins. Co. v. CPT Medical Services, P.C., 375 F. Supp. 2d 141, 155-56
  (E.D.N.Y. 2000) (financial records “may be relevant to establishing that defendants profited from their
  willingness” to order medically-unnecessary tests).

  Interrogatory No. 21:

  GIECO requested that Dajdea “[i]dentify all instances in which [she] gave testimony (including but not
  limited to testimony given in connection with litigation, arbitrations, or examinations under oath) in
  connection with professional healthcare goods or services rendered by [Dajdea] or on behalf of any
  professional entity”.

  Dadjea objected to the demand on the grounds that it was “overbroad, vague, ambiguous, and unduly
  burdensome.” Dadjea further responded that the requested information was not within Defendant’s
  control. Despite these objections, Dajdea responded that she was a witness in a civil deposition almost 10
  years ago that was “not related to any medical practice.”

  This response is incomplete. Please identify the caption of the above referenced civil matter.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 54 of 66 PageID #: 1775


RIVKIN RADLER LLP

  April 15, 2020
  Page 5



  Document Request Nos. 1-3:

  GEICO requested that Dajdea produce the following:

        “[a]ll prescriptions [she] signed, authorized and/or issued concerning any Pharmaceutical, including
         Compounded Pain Creams”;

        “[f]or each prescription [she] signed, authorized, and/or issued, documents reflecting that the
         prescription for the Pharmaceutical was sent to or filled by the Pharmacy”; and

        “[f]or each prescription for a Pharmaceutical, including Compounded Pain Creams, [Dajdea]
         signed, authorized, and/or issued, all communications with the applicable patient or the patient’s
         representative”.

  Dajdea objected to the above demands on the grounds that they are “overbroad, vague, ambiguous, and
  unduly burdensome.” Dajdea further responded that the documents and information requested are within
  [Plaintiffs’] “alleged records, custody and control.”

  Dajdea’s objections are without merit. The requests are proper in that the demands are precisely tailored to
  lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  Specifically, GEICO alleges that the Defendants engaged in illegal, collusive arrangements in which the
  Prescribing Defendants routinely prescribed or purported to prescribe the Fraudulent Pharmaceuticals,
  including Compounded Pain Creams in exchange for financial kickbacks and other incentives from the
  Pharmacy Defendants, without regard to genuine patient care. GEICO further alleges that Wellmart Rx
  engaged in mass production and dispensing of topical compounded pain creams in set formulations (the
  “Fraudulent Compounded Pain Creams”), which are not approved by the United States Food and Drug
  Administration (“FDA”), without tailoring the medications to the individual needs of any individual
  patient, and without complying with state and federal licensing requirements designed to ensure the quality,
  safety and effectiveness of mass produced drug products. Moreover, the request is not limited to GEICO
  patients and, as such, all responsive documents are not in GEICO’s records, custody or control. Therefore,
  the documents and information sought is plainly relevant and proportional to the needs of the instant
  matter.

  Document Request Nos. 4-5, 12:

  GEICO requested that Dadjea produce the following documents:

        “[a]ll Prescription Stamps/Labels, Prescription Forms and accompanying documents that the
         Pharmacy provided to [Dajdea]”;
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 55 of 66 PageID #: 1776


RIVKIN RADLER LLP

  April 15, 2020
  Page 6



        “[a]ll documents, communications, agreements or correspondence concerning the use of
         Prescription Stamps/Labels and Prescription Forms to prescribe Pharmaceuticals, including the
         Compounded pain Creams”; and

        “[a]ll treatment records, evaluation reports, notes and accompanying patient records for each patient
         to whom [Dr. Jacobi] prescribed Pharmaceuticals”.

  Dajdea objected to these demands on the grounds that the demands are “overbroad, vague, ambiguous,
  and unduly burdensome.”

  Dajdea’s objections are without merit. These requests are proper in that the demands are precisely tailored
  to lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s
  complaint. Specifically, GEICO claims that the Pharmacy Defendants entered illegal, collusive agreements
  with the Prescribing Defendants who – without regard to genuine patient care – generated boilerplate,
  formulaic, illusory and/or medically unnecessary prescriptions for Fraudulent Pharmaceuticals, often using
  labels, rubber stamps or preprinted template prescription forms generated and supplied to them by the
  Pharmacy Defendants in violation of law. Therefore, the documents and information sought is plainly
  relevant and proportional to the needs of the instant matter and must be produced.

  Document Request Nos. 31 and 38:

  GEICO requested that Dadjea produce the following documents:

        “[a]ll studies and/or documents concerning any research studies, including any peer review and/or
         double blind studies or practice guidelines, regarding protocols for and/or the medical utility/value
         of any of the Compounded Pain Cream, topical cream/gel/ointment and/or topical pain patches
         prescribed by [Dadjea]”; and

        “[d]ocuments sufficient to identify all computer software, practice management systems,
         prescription-related software/systems that [Dajdea has] used in the course of Epione Medical, P.C.,
         respective businesses, whether owned by [Dajdea] or not.

  Dajdea objected to the above demands on the grounds that they are “overbroad, vague, ambiguous, and
  unduly burdensome.” Dajdea further responded that responsive documents are not in her possession or are
  already in Plaintiffs’ possession.

  Dajdea’s objections are without merit. The requests are proper in that the demands are precisely tailored to
  lead to discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint.
  Specifically, GEICO alleges that the Defendants engaged in illegal, collusive arrangements in which the
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 56 of 66 PageID #: 1777


RIVKIN RADLER LLP

  April 15, 2020
  Page 7


  Prescribing Defendants routinely prescribed or purported to prescribe the Fraudulent Pharmaceuticals,
  including Compounded Pain Creams in exchange for financial kickbacks and incentives from the Pharmacy
  Defendants, without regard to genuine patient care. GEICO further alleges that Wellmart Rx engaged in
  mass production and dispensing of Fraudulent Compounded Pain Creams, which are not approved by the
  FDA, without tailoring the medications to the individual needs of any individual patient, and without
  complying with state and federal licensing requirements designed to ensure the quality, safety and
  effectiveness of mass produced drug products. Therefore, the documents and information sought is plainly
  relevant and proportional to the needs of the instant matter.

  Dajdea has a duty to preserve and collective responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these demands do not exist, have never existed, or whether they exist but are not in direct possession,
  control or custody of Dajdea.
  Document Request Nos. 13, 19, 21, 23, 25-26, 35:

  GEICO requested that Dajdea produce the following:

        “[a]ll brochures, catalogues, sales manuals, marketing materials and related documents concerning
         the Pharmacy and/or any of their Pharmaceuticals, including the Compounded Pain Creams”

        “[a]ll agreements between [Dajdea] and Epione Medical, P.C., or any other healthcare professional
         corporation or practice that treats insureds to whom [Dajdea has] prescribed Pharmaceuticals”;

        “[a]ll agreements between [Dajdea] and any person concerning Epione Medical, P.C., or any other
         healthcare professional corporation that treats insureds to whom [Dajdea has] prescribed
         Pharmaceuticals”’

        “[a]ll communications between [Dajdea] and the Prescribing Defendants”;

        “[a]ll communications between [Dajdea] and the Pharmacy Defendants”;

        “[a]ll communications between any of the Defendants and Epione Medical, P.C., City Anesthesia
         Healthcare, P.C., Frank Sauchelli, M.D., New York Pain Management Group, Neighborhood
         Medical Healthcare, P.C., Preferred Medical, P.C., Paramount Medical Services, P.C., Metro Pain
         Specialists, P.C., and any other healthcare professional corporation that treats insureds to whom any
         of the Prescribing Defendants have prescribed Pharmaceuticals”; “[a]ll documents concerning any
         criminal, disciplinary, administrative, or malpractice investigation or proceeding involving
         [Dajdea]”;
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 57 of 66 PageID #: 1778


RIVKIN RADLER LLP

  April 15, 2020
  Page 8


  In response to each of the document requests listed above, Dajdea stated that “no such documents exist” or
  that she is “not in possession of any such documents.”

  Dajdea has a duty to preserve and collective responsive materials and to make a good faith effort to be
  forthcoming in responding to GEICO’s discovery demands. Please clarify whether documents responsive to
  these demands do not exist, have never existed, or whether they exist but are not in direct possession,
  control or custody of Dajdea.

  Document Request Nos. 16-18:

  GEICO requested that Dadjea produce the following documents:

        “[a]ll K-1s, W-2s, and 1099s issued to or by [Dajdea] concerning Epione Medical, P.C., or any
         other healthcare professional corporation that treats insureds to whom [Dajdea has] prescribed
         Pharmaceuticals”; and

        “[a]ll Federal, New York State, and New York City income tax returns prepared or filed by
         [Dajdea], including all attachments and schedules, during the time that [Dajdea was] associated with
         Epione Medical, P.C., or any other healthcare professional corporation that treats insureds to whom
         [Dajdea] prescribed Pharmaceuticals”; and

        “[a]ll bank records for any account (including checking, savings, and money market) held or
         maintained by [Dajdea] during the time that [Dajdea was] associated with Epione Medical, P.C., or
         any other healthcare professional corporation that treats insureds to whom [Dajdea has] prescribed
         Pharmaceuticals.”

  Dajdea objects to these requests on the grounds that these demands are “vague, overbroad and unduly
  burdensome” and/or that the requests are irrelevant and “not reasonably calculated to lead to discovery of
  admissible evidence.” Further, Dajdea objects to these demands on the grounds that it requests tax returns,
  which are subject to quasi-privilege.

  Dajdea’s objections are without merit. These requests are proper under Federal Rule of Civil Procedure 26
  in that they are both relevant to GEICO’s claims and proportional to the needs of the case. GEICO’s
  requests are precisely tailored to lead to discoverable evidence which is material and relevant to the claims
  set forth in GEICO’s complaint. Specifically, GEICO alleges that the Defendants engaged in illegal,
  collusive arrangements in which the Prescribing Defendants routinely prescribed or purported to prescribe
  the Fraudulent Pharmaceuticals, including Compounded Pain Creams in exchange for financial kickbacks
  and incentives from the Pharmacy Defendants, without regard to genuine patient care. Therefore, the
  documents and information sought is plainly relevant and proportional to the needs of the instant matter.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 58 of 66 PageID #: 1779


RIVKIN RADLER LLP

  April 15, 2020
  Page 9


  Furthermore, the financial records, such as those requested in the above documents requests, are
  discoverable to the extent that they will assist Plaintiffs in demonstrating that the Defendants’ fraudulent
  scheme, and therefore, their financial gain, was dependent on those to whom they paid kickbacks.
  “Evidence of a defendant’s motive for participation in a fraudulent scheme is discoverable” and financial
  documents such as those sought in the instant matter “are discoverable to establish that motive.” State Farm
  Mut. Auto. Ins. Co. v. Fayda, 14-CV-9792 (WHP)(JCF), 2015 U.S. Dist. Lexis 162164 (S.D.N.Y. 2015);
  citing, State Farm. Mut. Auto Ins. Co. v. CPT Medical Services, P.C., 375 F. Supp. 2d 141, 155-56
  (E.D.N.Y. 2000) (financial records “may be relevant to establishing that defendants profited from their
  willingness” to order medically-unnecessary tests).

  Document Request Nos. 14, 20, and 27:

  GEICO requested that Dajdea produce the following:

        “[a]ll attendance records, timesheets, personnel records, W-2 forms, W-9 forms, employment
         contracts, or corporation records concerning [Dajdea’s] association and/or employment with any
         healthcare corporation or practice where [Dajdea] prescribed any Pharmaceuticals, including any
         Compounded Pain Cream”;

        “[a]ll communications between [Dajdea] and Epione Medical, P.C., or any other healthcare
         professional corporation that treats insureds to whom [Dajdea has] prescribed Pharmaceuticals”;
         and

        “[a]ll documents and agreements with any person and/or entity that provides services for or on
         behalf of [Dajdea] concerning Epione Medical, P.C., including: (i) operation and/or management;
         (ii) marketing; (iii) billing; (iv) collection; (v) advertising; (vi) clerical; (vii) administrative; (viii)
         consulting; (ix) healthcare staffing; (x) transportation; (xi) maintenance services and/or (xii)
         delivery services”

  In response to each of the demands above, Dajdea objected on the grounds the requests seek documents
  and information that is “irrelevant and not reasonably calculated to lead to the discovery of admissible
  evidence.” Dajdea further objects to the demands on the grounds that the requests are “overbroad, vague,
  ambiguous, and unduly burdensome.” Moreover, Dajdea also claims that GEICO is already in possession
  and/or has custody or control of the requested documents, and that such documents are not within her
  possession.

  Dajdea’s objections are without merit. These requests are proper in that they are both relevant to GEICO’s
  claims and proportional to the needs of the case. GEICO’s requests are precisely tailored to lead to
  discoverable evidence which is material and relevant to the claims set forth in GEICO’s complaint. GEICO
  claims that the Defendants perpetuated and engaged in a scheme to defraud GEICO out of millions of
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 59 of 66 PageID #: 1780


RIVKIN RADLER LLP

  April 15, 2020
  Page 10


  dollars in No-Fault Benefits by submitting, or causing to be submitted, thousands of fraudulent claims
  seeking payment for a multitude of Fraudulent Pharmaceuticals dispensed to Insureds. Specifically, GEICO
  alleges that the Defendants engaged in illegal, collusive arrangements in which the Prescribing Defendants
  routinely prescribed or purported to prescribe the Fraudulent Pharmaceuticals, including Compounded Pain
  Creams in exchange for financial kickbacks and incentives from the Pharmacy Defendants, without regard
  to genuine patient care. Therefore, the documents and information sought is plainly relevant and
  proportional to the needs of the instant matter and directly related to the provision of healthcare services.

  Document Request No. 28:

  GEICO requested that Dajdea produce “[a]ll communications between [her] and any person that provides
  goods or services to Epione Medical, P.C., including:

  Dajdea’s objections are without merit. The demand is precisely tailored to lead to discoverable evidence
  which is material and relevant to the claims set forth in GEICO’s Complaint. Specifically, GEICO claims
  that the Pharmacy Defendants entered illegal, collusive agreements with the Prescribing Defendants who –
  without regard to genuine patient care – generated boilerplate, formulaic, illusory and/or medically
  unnecessary prescriptions for Fraudulent Pharmaceuticals, often using labels, rubber stamps or preprinted
  template prescription forms generated and supplied to them by the Pharmacy Defendants in violation of
  law. The Defendants prescribe and dispense the Fraudulent Pharmaceuticals pursuant to predetermined
  fraudulent protocols designed to exploit the patients for financial gain, without regard for patient care.
  Therefore, the documents and information sought is plainly relevant and proportional to the needs of the
  instant matter.

  Document Request Nos. 32 and 33:

  GEICO requested that Dajdea provide:

         “[a]ll treatment plans prepared by [her] for any patient who was prescribed a Compounded Pain
          Cream and all documents reflecting why and when the drug was provided, any effects of the drug
          reported by the patient, and any changes made to the treatment plans for any patient prescribed
          such drug”; and

         “[a]ll documents demonstrating that the Compounded Pain Cream prescribed by [Dajdea], and
          filled or dispensed by the Pharmacy, were medically necessary, including, but not limited to, letters
          of medical necessity and any research performed to support the same”.

  Dajdea objected to these demands on the grounds that they are “overbroad, vague, ambiguous, and unduly
  burdensome.” Despite these objections, Dajdea requested “a more specific request of the specific patient
  file” in order to produce the relevant documents for the above requests.
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 60 of 66 PageID #: 1781


RIVKIN RADLER LLP

  April 15, 2020
  Page 11



  Dajdea’s objections are without merit. These demands are precisely tailored to lead to discoverable
  evidence which is material and relevant to the claims set forth in GEICO’s Complaint. As alleged in
  GEICO’s complaint, the Pharmacy Defendants entered into illegal, collusive agreements with the
  Prescribing Defendants who – in exchange for kickbacks – generated illusory and/or unnecessary
  prescriptions for the Fraudulent Pharmaceuticals that were directed to Wellmart Rx without regard for
  genuine patient care. Pursuant to fraudulent treatment and billing protocols, Prescribing Defendants
  generated boilerplate, formulaic, illusory and/or medically unnecessary prescriptions for Fraudulent
  Pharmaceuticals, often using labels, rubber stamps or preprinted template prescription forms generated and
  supplied to them by the Pharmacy Defendants in violation of law. Moreover, while the request seeks
  documents pertaining to multiple patients, the requests seek specific documents pertaining to patients who
  have received a prescription for a specific prescription – i.e., a prescription issued by Dajdea for a
  Compounded Pain Cream. Therefore, the documents and information sought is unambiguous, are plainly
  relevant and proportional to the needs of the instant matter, and must be produced.
  Document Request Nos. 36 and 38:

  GEICO requested that Dajdea provide:

        “[a]ll transcripts of any testimony given by [Dajdea] (including but not limited to testimony given in
         connection with litigation, arbitrations, or examinations under oath) by or behalf of Epione Medical,
         P.C., or any other professional healthcare corporation that [Dajdea is or has] been associated with,
         including all documents marked in connection with the testimony”; and

        “[d]ocuments sufficient to identify all computer software, practice management systems,
         prescription-related software/systems that [Dajdea has] used in the course of Epione Medical, P.C.,
         respective businesses, whether owned by [Dajdea] or not”.

  Dajdea objected to these demands on the grounds that they are “overbroad, vague, ambiguous, and unduly
  burdensome.” Dajdea further responded that GEICO is “already in possession of [these materials] from
  prior litigation.”

  Dajdea’s objections are without merit. These demands are precisely tailored to lead to discoverable
  evidence which is material and relevant to the claims set forth in GEICO’s Complaint. GEICO’s request are
  not overbroad and are precisely tailored to lead to discoverable evidence which is material and relevant to
  the claims set forth in GEICO’s complaint. Specifically, GEICO claims that the Defendants perpetuated
  and engaged in a scheme to defraud GEICO out of millions of dollars in No-Fault Benefits by submitting,
  or causing to be submitted, thousands of fraudulent claims seeking payment for a multitude of Fraudulent
  Pharmaceuticals dispensed to Insureds. Therefore, the documents and information sought is plainly relevant
  and directly related to the provision and billing of healthcare services and proportional to the needs of the
 Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 61 of 66 PageID #: 1782


RIVKIN RADLER LLP

  April 15, 2020
  Page 12


  instant matter. Moreover, please identify the “prior litigation” Dajdea refers to in his response to the above
  demands.

                                                   *    *    *
  Both Fed. R. Civ. P. 37(a)(2)(B) and E.D.N.Y. Local Civil Rule 37.3 require good faith efforts to resolve
  discovery disputes as a condition precedent to motion practice. This letter shall constitute a good faith
  effort on GEICO’s behalf to avoid the need for judicial intervention.

  We look forward to your prompt response.

                                                       Very truly yours,

                                                       RIVKIN RADLER LLP

                                                       ]xÇÇ|yxÜ TuÜxâ
                                                       Jennifer Abreu
  Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 62 of 66 PageID #: 1783




From:                    Jennifer Abreu
Sent:                    Wednesday, May 13, 2020 5:02 PM
To:                      'Nicholas Bowers'
Cc:                      Michael A. Sirignano; Priscilla Kam
Subject:                 RE: [EXTERNAL] GEICO v. Wellmart Discovery Responses



Good Afternoon Nick,

I am following up on our meet and confer conference call from yesterday. Below
are some of the issues we discussed regarding the outstanding discovery and the
deficiencies in your clients’ responses to GEICO’s Discovery Demands.

During the call, you indicated that your client, Defendant Claudia Geris, P.A.
(“Geris”) does not have access to patient records because she is solely an
employee physician assistant. Nonetheless, you indicated that Geris will check and
see whether she can gain access to these records. Please provide an update
regarding patient records as soon as you have this information.

Further, unlike Geris, you indicated that your client, Defendant Vivienne Etienne,
M.D. (“Dr. Etienne”) has custody and control of patient records, which are all
paper files. However, you explained that Dr. Etienne cannot currently access these
records because they are kept in a storage facility and she has concerns with
retrieving the files due to COVID‐19. As discussed, please clarify whether the
storage facility is open or closed, and whether there are any additional issues that
would prevent and/or delay the retrieval of these records.

Lastly, we extensively discussed the deficiencies in your clients’ interrogatory
responses. As per our discussions, you will provide amended and/or supplemental
responses for Geris and Dr. Etienne within the next two to three weeks. This will
also include the verification for Dr. Etienne, which has not yet been provided.

Please let me know if you have any questions or concerns.

Regards,

                                                1
  Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 63 of 66 PageID #: 1784




From:                          Jennifer Abreu
Sent:                          Wednesday, June 03, 2020 6:14 PM
To:                            'Mark L. Furman'
Cc:                            Michael A. Sirignano; Priscilla Kam
Subject:                       GEICO v. Wellmart Rx - Defendant Patrick Outstanding Discovery



Good Afternoon Mr. Furman,

I am following up on our telephone call on May 21, 2020 regarding the outstanding
discovery from your client, Defendant Andrew Patrick, M.D. (“Defendant Patrick”).

As discussed during our call, Defendant Patrick’s most recent response dated May
12, 2020 to GEICO’s Discovery Demands does not address document request no.
17 which requests all Federal, New York State, and New York City income tax
returns prepared or filed by him. Further, although you communicated your
client’s intent to produce some patient records, namely, patient records for GEICO
insureds, we have not received any records or information as to when your client
expects to produce them. You stated that you were unaware of whether your
client kept electronic or paper patient files which could impact the time to
produce said records.

Please provide updates regarding the issues we discussed.

Regards,

Jennifer




Please note to reduce the quantity of paper coming into our offices during the Coronavirus crisis when our
staff is working remotely, we request that all communications with this office should be through electronic
means. Your cooperation is appreciated.



Jennifer Abreu
                                                       1
  Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 64 of 66 PageID #: 1785




From:                            Jennifer Abreu
Sent:                            Tuesday, June 09, 2020 9:51 AM
To:                              'Abe George'
Cc:                              Michael A. Sirignano; Priscilla Kam
Subject:                         RE: GEICO v. Wellmart Rx. - Defendants Jacobi/Dajdea



Good Morning,

Since my last email, over a month ago, we have not received any responsive documents to
GEICO’s Discovery Demands which were served on October 31, 2019.

Further, Defendants Dr. Jacobi and Dajdea continue to disregard the deficiencies in their written
responses as discussed in our letters dated April 15, 2020.

Please promptly provide documents in response to GEICO’s Discovery Demands and address
the deficiencies in your clients’ written responses.

Regards,

Jennifer


Please note to reduce the quantity of paper coming into our offices during the Coronavirus crisis when our
staff is working remotely, we request that all communications with this office should be through electronic
means. Your cooperation is appreciated.



Jennifer Abreu
Associate
926 RXR Plaza, Uniondale, NY 11556‐0926
D 516.357.3218 T 516.357.3000 F 516.357.3333
Jennifer.Abreu@rivkin.com
www.rivkinradler.com




From: Jennifer Abreu <Jennifer.Abreu@rivkin.com>
Sent: Tuesday, May 5, 2020 10:31 AM
To: 'Abe George' <abegeorgenyc@gmail.com>
Cc: Michael A. Sirignano <michael.sirignano@rivkin.com>; Priscilla Kam <Priscilla.Kam@rivkin.com>
Subject: RE: GEICO v. Wellmart Rx. ‐ Defendants Jacobi/Dajdea

                                                          1
  Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 65 of 66 PageID #: 1786

Dear Counselor:

I am following up on my previous email regarding the outstanding discovery.

Your clients’ responses were served on February 13, 2020, over two months ago,
and we still have not received any responsive documents to GEICO’s Discovery
Demands. As Judge Mann made clear in her order of April 14, 2020, we are fully
expected to continue to move forward with this case, including discovery
obligations.

Please promptly provide responsive documents to GEICO’s Discovery Demands
and address the deficiencies in your clients’ responses as discussed in our letters
dated April 15, 2020.

Regards,

Jennifer

Please note to reduce the quantity of paper coming into our offices during the Coronavirus crisis when our staff is
working remotely, we request that all communications with this office should be through electronic means. Your
cooperation is appreciated.



Jennifer Abreu
Associate
926 RXR Plaza, Uniondale, NY 11556‐0926
D 516.357.3218 T 516.357.3000 F 516.357.3333
Jennifer.Abreu@rivkin.com
www.rivkinradler.com




From: Jennifer Abreu
Sent: Wednesday, April 15, 2020 1:48 PM
To: 'Abe George'
Cc: Michael A. Sirignano; Priscilla Kam
Subject: GEICO v. Wellmart Rx. - Defendants Jacobi/Dajdea


Dear Counselor,

                                                           2
  Case 1:19-cv-04414-KAM-RLM Document 79-2 Filed 07/01/20 Page 66 of 66 PageID #: 1787

Please see the attached correspondence regarding your clients’ – Defendants
Michael Jacobi M.D. and Mihaela Dajdea, P.A. – responses to GEICO’s First Set of
Interrogatories and First Request for Production of Documents.

Regards,

Jennifer Abreu
Please note to reduce the quantity of paper coming into our offices during the Coronavirus crisis when our
staff is working remotely, we request that all communications with this office should be through electronic
means. Your cooperation is appreciated.



Jennifer Abreu
Associate
926 RXR Plaza, Uniondale, NY 11556‐0926
D 516.357.3218 T 516.357.3000 F 516.357.3333
Jennifer.Abreu@rivkin.com
www.rivkinradler.com




                                                     3
